EXHIBIT 10.1

 

Execution Version

 

 

 

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

February 21, 2019

 

among

 

BCI IV OPERATING PARTNERSHIP LP

 

The Lenders Party Hereto

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,

 

BANK OF AMERICA, N.A., as Syndication Agent,

 

U.S. BANK NATIONAL ASSOCIATION, as Revolving Credit Facility Documentation
Agent, and

 

JPMORGAN CHASE BANK, N.A., as Term Facility Documentation Agent

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC, as a Revolving Credit Facility Joint Lead Arranger
and Joint Bookrunner and a Term Facility Joint Lead Arranger and Joint
Bookrunner

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED or its affiliate, as a
Revolving Credit Facility Joint Lead Arranger and Joint Bookrunner and a Term
Facility Joint Lead Arranger and Joint Bookrunner

 

and

 

U.S. BANK NATIONAL ASSOCIATION, as a Revolving Credit Facility Joint Lead
Arranger

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I                                Definitions

1

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

30

SECTION 1.03.

Terms Generally

30

SECTION 1.04.

Accounting Terms; GAAP

31

SECTION 1.05.

Consolidation of Variable Interest Entities

31

 

 

 

ARTICLE II                           The Credits

31

 

 

 

SECTION 2.01.

Commitments

31

SECTION 2.02.

Loans and Borrowings

32

SECTION 2.03.

Requests for Revolving and Term Borrowings

32

SECTION 2.04.

Accrued Interest

33

SECTION 2.05.

Swingline Loans

33

SECTION 2.06.

Letters of Credit

34

SECTION 2.07.

Funding of Borrowings

39

SECTION 2.08.

Interest Elections

40

SECTION 2.09.

Termination and Reduction of Commitments

41

SECTION 2.10.

Repayment of Loans; Evidence of Debt

42

SECTION 2.11.

Prepayment of Loans

43

SECTION 2.12.

Fees

43

SECTION 2.13.

Interest

44

SECTION 2.14.

Alternate Rate of Interest

45

SECTION 2.15.

Increased Costs

47

SECTION 2.16.

Break Funding Payments

48

SECTION 2.17.

Payments Free of Taxes

49

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

52

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

54

SECTION 2.20.

Defaulting Lenders

55

SECTION 2.21.

Extension of Revolving Credit Facility Maturity Date

56

SECTION 2.22.

Increase in Commitments

57

SECTION 2.23.

Addition and Removal of Unencumbered Properties

58

SECTION 2.24.

Equity Pledge

60

SECTION 2.25.

Funds Transfer Disbursements

60

 

 

 

ARTICLE III                      Representations and Warranties

60

 

 

 

SECTION 3.01.

Organization; Powers

60

 

i

--------------------------------------------------------------------------------



 

SECTION 3.02.

Authorization; Enforceability

61

SECTION 3.03.

Governmental Approvals; No Conflicts

61

SECTION 3.04.

Financial Condition; No Material Adverse Change

61

SECTION 3.05.

Properties

61

SECTION 3.06.

Litigation and Environmental Matters

61

SECTION 3.07.

Compliance with Laws and Agreements

62

SECTION 3.08.

Investment Company Status

62

SECTION 3.09.

Taxes

62

SECTION 3.10.

ERISA

62

SECTION 3.11.

Disclosure

63

SECTION 3.12.

Anti-Corruption Laws and Sanctions

64

SECTION 3.13.

Unencumbered Properties

64

SECTION 3.14.

Subsidiaries; Equity Interests

66

SECTION 3.15.

REIT Status

66

SECTION 3.16.

No Default

66

SECTION 3.17.

Beneficial Ownership Certification

66

SECTION 3.18.

EEA Financial Institution

66

 

 

ARTICLE IV                       Conditions

66

 

 

SECTION 4.01.

Effective Date of Obligations to Make Loans

66

SECTION 4.02.

Each Credit Event

68

 

 

 

ARTICLE V                            Affirmative Covenants

69

 

 

 

SECTION 5.01.

Financial Statements; Ratings Change and Other Information

69

SECTION 5.02.

Notices of Material Events

71

SECTION 5.03.

Existence; Conduct of Business

71

SECTION 5.04.

Payment of Obligations

71

SECTION 5.05.

Maintenance of Properties; Insurance

72

SECTION 5.06.

Books and Records; Inspection Rights

72

SECTION 5.07.

Compliance with Laws

72

SECTION 5.08.

Use of Proceeds and Letters of Credit

72

SECTION 5.09.

Accuracy of Information

72

SECTION 5.10.

REIT Status

73

SECTION 5.11.

Subsidiary Guaranties

73

 

 

 

ARTICLE VI                       Negative Covenants

74

 

 

 

SECTION 6.01.

Indebtedness; Negative Pledges

74

SECTION 6.02.

Liens

74

SECTION 6.03.

Fundamental Changes

74

 

ii

--------------------------------------------------------------------------------



 

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

75

SECTION 6.05.

Swap Agreements

76

SECTION 6.06.

Restricted Payments

76

SECTION 6.07.

Transactions with Affiliates

76

SECTION 6.08.

Reserved

76

SECTION 6.09.

Transfers of Direct or Indirect Interests in Borrower

76

SECTION 6.10.

Sanctions Laws and Regulations

77

SECTION 6.11.

Financial Covenants

77

SECTION 6.12.

Borrowing Base Covenants

78

 

 

 

ARTICLE VII                  Events of Default

80

 

 

 

SECTION 7.01.

Events of Default

80

SECTION 7.02.

Application of Funds

82

 

 

 

ARTICLE VIII             The Administrative Agent

83

 

 

 

ARTICLE IX                       Miscellaneous

85

 

 

 

SECTION 9.01.

Notices

85

SECTION 9.02.

Waivers; Amendments

87

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

89

SECTION 9.04.

Successors and Assigns

90

SECTION 9.05.

Survival

94

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

94

SECTION 9.07.

Severability

95

SECTION 9.08.

Right of Setoff

95

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

95

SECTION 9.10.

WAIVER OF JURY TRIAL

96

SECTION 9.11.

Headings

96

SECTION 9.12.

Confidentiality

96

SECTION 9.13.

Material Non-Public Information

97

SECTION 9.14.

Interest Rate Limitation

97

SECTION 9.15.

Authorization to Distribute Certain Materials to Public-Siders

98

SECTION 9.16.

Certain ERISA Matters

98

SECTION 9.17.

USA PATRIOT Act

98

SECTION 9.18.

Amendment and Restatement; No Novation

99

SECTION 9.19.

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

99

SECTION 9.20.

No Fiduciary Duty, etc.

99

 

iii

--------------------------------------------------------------------------------



 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
February 21, 2019, among BCI IV OPERATING PARTNERSHIP LP, a Delaware limited
partnership, the LENDERS party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, BANK OF AMERICA, N.A., as Syndication
Agent, WELLS FARGO SECURITIES, LLC, as a Revolving Credit Facility Joint Lead
Arranger and Joint Bookrunner and a Term Facility Joint Lead Arranger and Joint
Bookrunner, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED or its affiliate,
as a Revolving Credit Facility Joint Lead Arranger and Joint Bookrunner and a
Term Facility Joint Lead Arranger and Joint Bookrunner, U.S. BANK NATIONAL
ASSOCIATION, as a Revolving Credit Facility Joint Lead Arranger and
Documentation Agent, and JPMORGAN CHASE BANK, N.A., as Term Facility
Documentation Agent.

 

RECITALS

 

WHEREAS, the Lenders previously made available to the Borrower a $200,000,000
revolving credit facility, with a $25,000,000 swingline subfacility and a
$25,000,000 letter of credit subfacility (collectively, the “Existing
Facility”), pursuant to a Credit Agreement, dated as of September 18, 2017, by
and among the Borrower, the financial institutions a party thereto as “Lenders,”
Wells Fargo, as Administrative Agent, and the other agent parties thereto, if
any, as amended by (a) that certain First Amendment, dated January 19, 2018,
(b) that certain Second Amendment and Incremental Revolving Commitment
Assumption Agreement, dated June 28, 2018, and (c) that certain Third Amendment
to Credit Agreement, dated as of November 28, 2018 (as heretofore amended,
modified or supplemented from time to time, collectively, the “Existing
Agreement”).

 

WHEREAS, the parties hereto desire to amend and restate the Existing Agreement
to provide, among other things, that the Lenders will make available to the
Borrower (a) a $200,000,000 revolving credit facility, with a $25,000,000
swingline subfacility and a $25,000,000 letter of credit subfacility, and (b) a
$200,000,000 senior delayed-draw term loan facility, pursuant to the terms and
conditions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I           Definitions

 

SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Adjusted EBITDA” means, Consolidated EBITDA minus, with respect to Properties
owned by the Consolidated Group, the Capital Expenditure Reserve, and minus,
with respect to Properties owned by Unconsolidated Affiliates, the Consolidated
Group Pro Rata Share of the Capital Expenditure Reserve.

 

“Adjusted LIBO Rate” means, subject to the implementation of a Replacement Rate
in accordance with Section 2.14(b), the rate of interest obtained by dividing
(i) the rate of interest per annum

 

--------------------------------------------------------------------------------



 

determined on the basis of the rate for deposits in U.S. Dollars for a period
equal to the applicable Interest Period published by the ICE Benchmark
Administration Limited, a United Kingdom company, at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained by the
Administrative Agent with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”) or against any other category of liabilities
which includes deposits by reference to which the interest rate on Eurodollar
Loans is determined or any applicable category of extensions of credit or other
assets which includes loans by an office of any Lender outside of the United
States of America, in each case, as specified in Regulation D of the Board of
Governors of the Federal Reserve System.  If, for any reason, the rate referred
to in the preceding clause (i) is not published (the “Impacted Interest
Period”), then, subject to the implementation of a Replacement Rate in
accordance with Section 2.14(b), the rate to be used for such clause (i) shall
be reasonably determined by the Administrative Agent in good faith (on a basis
that is neither arbitrary nor capricious) from another recognized and publicly
available source or interbank quotation at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of the applicable Interest Period
for a period equal to such Interest Period (the “Interpolated Rate”).  Any
change in the maximum rate or reserves described in the preceding clause
(ii) shall result in a change in the Adjusted LIBO Rate on the date on which
such change in such maximum rate becomes effective.  Notwithstanding anything
set forth in Section 9.02 to the contrary, selection of an Interpolated Rate for
any Impacted Interest Period shall be made by the Administrative Agent in its
sole, but reasonable, discretion in accordance with this definition above.
Further, unless otherwise specified in any amendment to this Agreement entered
into in accordance with Section 2.14(b), in the event that a Replacement Rate
with respect to the Adjusted LIBO Rate is implemented, then all references
herein to the Adjusted LIBO Rate shall be deemed references to such Replacement
Rate.  If the Adjusted LIBO Rate (including any Interpolated Rate or Replacement
Rate) determined as provided above would be less than zero, the Adjusted LIBO
Rate (including any Interpolated Rate or Replacement Rate) shall be deemed to be
zero.

 

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advisor” means BCI IV Advisors LLC.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” means, for any day, the interest rate per annum equal to
the greatest of (a) the prime rate of interest announced from time to time by
Wells Fargo or its parent (which is not necessarily the lowest rate charged to
any customer), changing when and as said prime rate changes (the “Prime Rate”),
(b) the Federal Funds Effective Rate plus 0.5% per annum and (c) the LIBOR
Market Index Rate (provided that clause (c) shall not be applicable during any
period in which LIBOR is unavailable or unascertainable) on such day plus 1% per
annum; provided, however, that if the

 

2

--------------------------------------------------------------------------------



 

Alternative Base Rate determined as provided above would be less than zero, then
the Alternative Base Rate shall be deemed to be zero.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Trust, the Borrower or any of its Subsidiaries
from time to time concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, (a) in respect of the Term Facility, with respect
to any Term Lender (i) at any time prior to the Term Facility Commitment
Expiration Date, the percentage (carried out to the ninth decimal place) of the
Term Facility represented by such Term Lender’s Term Commitment, and (ii) on and
after the Term Facility Commitment Expiration Date, the percentage (carried out
to the ninth decimal place) of the Term Facility represented by the principal
amount of such Term Lender’s Term Loans at such time.  If any Term Commitments
have terminated or expired, the Applicable Percentages for the Term Facility
shall be determined based upon the Term Commitments most recently in effect,
giving effect to any assignments, terminations or expirations, and to any Term
Lender’s status as a Defaulting Lender at the time of determination; and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Lender’s Revolving
Commitment, provided that in the case of Section 2.20 when a Defaulting Lender
shall exist, “Applicable Percentage” means the percentage of the total Revolving
Commitments (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Revolving Lender’s Revolving Commitment.  If any Revolving
Commitments have terminated or expired, the Applicable Percentages for the
Revolving Credit Facility shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments,
terminations or expirations, and to any Revolving Lender’s status as a
Defaulting Lender at the time of determination.  All references to Applicable
Percentage in reference to Swingline Loans or Letters of Credit shall refer to a
Lender’s Applicable Percentage in respect of the Revolving Credit Facility.

 

“Applicable Rate” means the following basis points per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.01(d):

 

3

--------------------------------------------------------------------------------



 

CATEGORY

 

LEVERAGE 
RATIO

 

REVOLVER
EURODOLLAR
APPLICABLE 
MARGIN

 

REVOLVER 
ABR
APPLICABLE
MARGIN

 

TERM 
EURODOLLAR 
APPLICABLE 
MARGIN

 

TERM ABR
APPLICABLE
MARGIN

 

1

 

< 40%

 

160.0

 

60.0

 

125.00

 

25.0

 

2

 

>40% and <45%

 

160.0

 

60.0

 

130.0

 

30.0

 

3

 

>45% and <50%

 

170.0

 

70.0

 

140.0

 

40.0

 

4

 

>50% and <55%

 

195.0

 

95.0

 

150.0

 

50.0

 

5

 

>55% and <60%

 

215.0

 

115.0

 

180.0

 

80.0

 

6

 

>60%

 

250.0

 

150.0

 

205.0

 

105.0

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date the certificate is delivered pursuant to
Section 5.01(d) (a “Compliance Certificate”); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, the then-highest
Category shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the first Business Day after the date on which such Compliance
Certificate is delivered.  The Applicable Rate in effect from the Effective Date
through the date of the next change in the Applicable Rate pursuant to the
preceding sentence shall be determined based upon Category 1.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Asset Under Development” means any Property (a) for which the Consolidated
Group is actively pursuing construction, major renovation, or expansion of such
Property or (b) for which no construction has commenced but all necessary
entitlements (excluding foundation, building and similar permits) have been
obtained in order to allow the Consolidated Group to commence constructing
improvements on such Property.  Notwithstanding the foregoing, tenant
improvements in a previously constructed Property shall not be considered an
Asset Under Development and with respect to any existing Property only the major
renovation or expansion portion of such Property shall be considered an Asset
Under Development.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means (a) with respect to the Revolving Credit Facility,
the period from and including the Effective Date to but excluding the earlier of
the Revolving Credit Facility Maturity Date and the date of termination of the
Revolving Commitments and (b) with respect to the Term Facility, the period from
and including the Effective Date to and including the Term Facility Commitment
Expiration Date.

 

4

--------------------------------------------------------------------------------



 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association, or such other form as may
be approved by the Administrative Agent.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means BCI IV OPERATING PARTNERSHIP LP, a Delaware limited partnership
.

 

“Borrowing” means (a) Revolving Loans or Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Base Covenants” means the covenants in Section 6.12.

 

“Borrowing Request” means a request by the Borrower in the form attached hereto
as Exhibit H for a Revolving Loan or Term Loan to be delivered to Administrative
Agent in accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditure Reserve” means $0.10 per square foot of leasable space (as
annualized for the applicable ownership period).

 

5

--------------------------------------------------------------------------------



 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capitalization Rate” means six percent (6.00%).

 

“Cash Equivalents” means, as of any date:

 

(i)            securities issued or directly and fully guaranteed or insured by
the United States Government or any agency or instrumentality thereof having
maturities of not more than one year from such date;

 

(ii)           mutual funds organized under the United States Investment Company
Act rated AAm or AAm-G by S&P and P-1 by Moody’s;

 

(iii)          certificates of deposit or other interest-bearing obligations of
a bank or trust company which is a member in good standing of the Federal
Reserve System having a short term unsecured debt rating of not less than A-1 by
S&P and not less than P-1 by Moody’s (or in each case, if no bank or trust
company is so rated, the highest comparable rating then given to any bank or
trust company, but in such case only for funds invested overnight or over a
weekend) provided that such investments shall mature or be redeemable upon the
option of the holders thereof on or prior to a date one month from the date of
their purchase;

 

(iv)          certificates of deposit or other interest-bearing obligations of a
bank or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1+ by S&P,
and not less than P-1 by Moody’s and which has a long term unsecured debt rating
of not less than A1 by Moody’s (or in each case, if no bank or trust company is
so rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;

 

(v)           bonds or other obligations having a short term unsecured debt
rating of not less than A-1+ by S&P and P-1+ by Moody’s and having a long term
debt rating of not less than A1 by Moody’s issued by or by authority of any
state of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;

 

(vi)          repurchase agreements issued by an entity rated not less than A-1+
by S&P, and not less than P-1 by Moody’s which are secured by U.S. Government
securities of the type described in clause (i) of this definition maturing on or
prior to a date one month from the date the repurchase agreement is entered
into;

 

(vii)         short term promissory notes rated not less than A-1+ by S&P, and 
not less than P-1 by Moody’s maturing or to be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
and

 

(viii)        commercial paper (having original maturities of not more than
three hundred sixty-five (365) days) rated at least A-1+ by S&P and P-1 by
Moody’s and issued by a foreign or

 

6

--------------------------------------------------------------------------------



 

domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) of Equity Interests representing thirty percent
(30%) or more of the of the voting stock of Trust; (b) occupation at any time of
a majority of the seats (other than vacant seats) on the board of directors or
trustees of the Trust (the “Board”) by Persons who were not (i) members of the
Board on the date of this Agreement or (ii) nominated or appointed by the Board;
(c) Trust consolidates with, is acquired by, or merges into or with any Person
(other than a consolidation or merger in which the Trust is the continuing or
surviving entity); or (d) Trust fails to own, directly or indirectly, seventy
percent (70%) of the Equity Interests of Borrower and be the sole general
partner of Borrower (except for a merger of the Borrower into the Trust as
permitted by Section 6.03(a)).

 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class” means, when used in reference to any Loan, Commitment or Borrowing,
whether such Loan or Commitment, or the Loans comprising such Borrowing, are
Revolving Loans, Swingline Loans, Term Loans, Revolving Commitments or Term
Commitments.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

 

“Communications” has the meaning assigned to such term in Section 9.01(c).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Debt Service” means, for any period, without duplication,
(a) Recurring Interest Expense for such period plus (b) the aggregate amount of
scheduled principal payments attributable to Total Indebtedness (excluding
optional prepayments and prepayment premiums and scheduled balloon principal
payments in respect of any such Indebtedness which is not amortized through
periodic installments of principal and interest over the term of such
Indebtedness) required to be made during such

 

7

--------------------------------------------------------------------------------



 

period by any member of the Consolidated Group plus (c) a percentage of all such
scheduled principal payments required to be made during such period by any
Unconsolidated Affiliate on Indebtedness (excluding optional prepayments and
prepayment premiums and scheduled balloon principal payments with respect to any
such indebtedness which is not amortized through periodic installments of
principal and interest over the term of such Indebtedness) taken into account in
calculating Recurring Interest Expense, equal to the greater of (x) the
percentage of the principal amount of such Indebtedness for which any member of
the Consolidated Group is liable and (y) the Consolidated Group Pro Rata Share
of such Unconsolidated Affiliate.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) adjustments for straight line rent, which adjustment may be
included or excluded at Borrower’s discretion, plus (b) to the extent deducted
from revenues in determining Consolidated Net Income, (i) Recurring Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) impairment charges, (vi) amounts deducted as a result of the
application of FAS 141 as it pertains to above-market rents, (vii) non-cash
expenses related to employee and trustee stock and stock option plans,
(viii) non-recurring financing, acquisition and disposition related fees and
costs, (ix) extraordinary losses incurred other than in the ordinary course of
business, and (x) any Performance Fees paid in cash, provided that any addback
of such payment pursuant to this clause (x) will only be permitted if payment of
such Performance Fees is subordinated to payment of the Obligations pursuant to
a subordination agreement substantially the same as the one delivered for the
Expense Support Agreement prior to the Effective Date or otherwise on terms
reasonably acceptable to the Administrative Agent (it being acknowledged and
agreed that the Performance Fees are not required to be subordinated unless
Borrower desires to add back Performance Fees as provided in this clause (x)),
minus (c) to the extent added to revenues in determining Consolidated Net
Income, (i) amounts added as a result of the application of FAS 141 as it
pertains to below-market rents and (ii) extraordinary gains realized other than
in the ordinary course of business, in each case for or during such period. 
 For the avoidance of doubt, Consolidated EBITDA shall not include gains and
losses from asset sales.  In addition, Consolidated EBITDA shall be adjusted to
include amounts deferred for any given period pursuant to that certain Second
Amended and Restated Expense Support Agreement, dated as of January 1, 2019 (the
“Expense Support Agreement”), among the Advisor, the Borrower and the Trust,
including any extensions of the term of such agreement or any similar amendments
to such agreement or any similar replacement or successor agreements, and shall
be adjusted to exclude the non-cash accrual or subsequent cash reimbursement
required in connection therewith, provided that payment of such deferred amount
is subordinated to payment of the Obligations so that such payment is not
permitted if an Event of Default exists.  For purposes of this definition, an
amendment to the existing agreement or a replacement or successor agreement,
will be deemed similar to the Expense Support Agreement (a “Similar
Agreement/Amendment”) if it is on substantially the same terms and conditions as
the Expense Support Agreement, including without limitation a limitation on
term, similar pre-conditions to the payment of deferred amounts, an outside date
after which reimbursement obligations are cancelled, and similar limitations on
the right to accelerate the payment of such accrued amounts, and such successor
or replacement agreement or amendment must be subordinated to the Obligations
pursuant to a subordination agreement substantially the same as the one
delivered for the Expense Support Agreement.

 

“Consolidated Fixed Charge Coverage Ratio” means the ratio of Adjusted EBITDA to
Fixed Charges.

 

“Consolidated Group” means the Trust, the Borrower and all Subsidiaries which
are required to be consolidated with them for financial reporting purposes under
GAAP.

 

“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the pro rata share of the ownership interests held by the
Consolidated Group, in the aggregate, in such Unconsolidated Affiliate, without
duplication.

 

8

--------------------------------------------------------------------------------



 

“Consolidated Leverage Ratio” means, at any time, Total Indebtedness divided by
Total Asset Value, expressed as a percentage.

 

“Consolidated Net Income” means, for any period, the sum, without duplication,
of (i) net earnings (or loss) after taxes of the Consolidated Group (adjusted by
eliminating any such earnings or loss attributable to Unconsolidated Affiliates)
plus (ii) the applicable Consolidated Group Pro Rata Share of net earnings (or
loss) of all Unconsolidated Affiliates for such period, in each case determined
in accordance with GAAP (provided, however, that lease payments attributable to
Sale-Leaseback Master Leases which are generally excluded from “consolidated net
income” in accordance with GAAP shall nonetheless be included as earnings for
purposes of this definition).  For the avoidance of doubt, Consolidated Net
Income for the Consolidated Group or Unconsolidated Affiliates shall not include
unrealized gains or losses on real estate investments or other changes in fair
value.

 

“Consolidated Tangible Net Worth” means, at any time, total assets (excluding
accumulated depreciation and intangible assets) minus total liabilities,
calculated in accordance with GAAP.  However, for the purpose of this
calculation, intangible assets resulting from the application of FAS141 shall
not be excluded from Consolidated Tangible Net Worth.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Debt Instrument” means any instrument evidencing a debt, including mortgage
notes and mezzanine notes.

 

“Debt Rating” means, as of any date of determination, the non-credit enhanced,
senior unsecured long-term debt rating assigned by any of S&P, Moody’s and/or
Fitch to the Borrower or Trust or the debt thereof.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form

 

9

--------------------------------------------------------------------------------



 

and substance satisfactory to it and the Administrative Agent, (d) has become
the subject of a Bankruptcy Event and/or (e) has become the subject of a Bail-in
Action.

 

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act, as amended from time to time.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B, as the same may be amended, restated or modified from time to
time as reasonably agreed between the Administrative Agent and the Borrower.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“dollars” or “$” means lawful money of the United States of America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which this Agreement is executed and
delivered by all of the parties hereto and upon which each of the conditions in
Section 4.01 is satisfied (or waived in accordance with Section 9.02).

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eligible Cash 1031 Proceeds” means the cash proceeds held by a “qualified
intermediary” from the sale of a Property by Borrower or a Subsidiary, which
cash proceeds are intended to be used by the qualified intermediary to acquire
one or more “replacement properties” that are of “like-kind” to such Property in
an exchange that qualifies as a tax-deferred exchange under Section 1031 of the
Code and the Treasury Regulations promulgated thereunder (the “Regulations”),
and no portion of which cash proceeds the Borrower or any Subsidiary has the
right to receive, pledge, borrow or otherwise obtain the benefits of until the
earlier of (i) such time as provided under Regulation
Section 1.1031(k)-1(g)(6) and the applicable “exchange agreement” or (ii) such
exchange is terminated in accordance with the “exchange agreement” and the
Regulations.  Upon the cash proceeds no longer being held by the

 

10

--------------------------------------------------------------------------------



 

qualified intermediary pursuant to the Regulations or otherwise qualifying under
the Regulations for like-kind exchange treatment, such proceeds shall cease
being Eligible Cash 1031 Proceeds.  Terms in quotations in this definition shall
have the meanings ascribed to such terms in the Regulations.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equity Pledge” means the Lien in favor of the Administrative Agent (for the
benefit of the Lenders) on one hundred percent (100%) of the Equity Interests of
the Subsidiary Guarantors, as set forth in the Pledge Agreement, provided that
if any Subsidiary Guarantor is a REIT qualified entity, the pledge of Equity
Interests in such Subsidiary Guarantor shall be limited to the direct and
indirect ownership interest of the Borrower in such Subsidiary Guarantor.

 

“Equity Release Date” has the meaning assigned to such term in Section 2.24(b).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower (including as a result of an
affiliation with an ERISA Affiliate) of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower (including as a result
of an affiliation with an ERISA Affiliate) of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice

 

11

--------------------------------------------------------------------------------



 

concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.

 

“Existing Agreement” has the meaning assigned to such term in the recitals.

 

“Expense Support Agreement” has the meaning assigned to such term in the
definition of Consolidated EBITDA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (excluding, for avoidance
of doubt, any rate of interest determined by reference to clause (c) of the
definition of “Alternative Base Rate”).

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan , Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (g), and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

 

“Existing Letters of Credit” means each of the letters of credit originally
issued under the Existing Agreement identified in Schedule 2.06.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published for such day (or, if such day is not a Business
Day, for the immediately preceding Business Day) by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three Federal Funds brokers of recognized standing
reasonably selected by the Administrative Agent.  If the Federal Fund Effective
Rate determined as provided above would be less than zero, the Federal Fund
Effective Rate shall be deemed to be zero.

 

12

--------------------------------------------------------------------------------



 

“Financeable Ground Lease” means, except as otherwise approved by the Required
Lenders a ground lease that provides reasonable and customary protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant, of no less than twenty-five (25) years from the
Effective Date, provided that the remaining term can be less than twenty-five
(25) years if there is an option to purchase on terms acceptable to the
Administrative Agent and the amount of the option purchase price is deducted
from the Unencumbered Property Value of the applicable Unencumbered Property,
(b) that the ground lease will not be terminated until the Mortgagee has
received notice of a default, has had a reasonable opportunity to cure or
complete foreclosure, and has failed to do so, (c) provision for a new lease on
the same terms to the Mortgagee as tenant if the ground lease is terminated for
any reason or other protective provisions reasonably acceptable to
Administrative Agent, (d) non-merger of the fee and leasehold estates,
(e) transferability of the tenant’s interest under the ground lease without any
requirement for consent of the ground lessor unless based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee, and (f) that insurance proceeds and condemnation
awards (from leasehold interest) will be applied pursuant to the terms of the
applicable leasehold mortgage.

 

“Financial Officer” means any of the following Persons:  (a) the Managing
Director, Chief Financial Officer; the Managing Director, Head of Debt Capital
Markets; the Senior Vice President, Debt Capital Markets; the Senior Vice
President, Treasury; the Chief Accounting Officer; or the Controller, in each
case, of the Trust and (b) such other Persons proposed by the Trust and
reasonably approved by Administrative Agent in writing.

 

“Financial Statements” has the meaning assigned to such term in Section 5.01.

 

“Fixed Charges” means, for any period, the sum of (i) Consolidated Debt Service
and (ii) all dividends actually paid on account of preferred stock or preferred
operating partnership units of the Borrower or any other Person in the
Consolidated Group (including dividends actually paid to Unconsolidated
Affiliates but excluding dividends paid to members of the Consolidated Group).

 

“Foreign Assets Control Regulations” has the meaning assigned to such term in
Section 3.13.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

 

“GAAP” means generally accepted accounting principles in the United States of
America, that are applicable as of the date of determination.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means, without duplication,
any obligation, contingent or otherwise, of the guarantor guaranteeing or having
the economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such

 

13

--------------------------------------------------------------------------------



 

Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be the maximum stated amount of the primary
obligation relating to such Guarantee (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee), provided, that in the
absence of any such stated amount or stated liability the amount of such
Guarantee shall be such guaranteeing person’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

 

“Guarantors” means, collectively, the Trust and all Subsidiary Guarantors.

 

“Guaranty” means collectively the Guaranty from the Trust and the Subsidiary
Guaranty from the Subsidiary Guarantors made in favor of the Administrative
Agent and the Lenders, substantially in the forms of Exhibits D-1 and D-2, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Adjusted LIBO Rate”.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others
(excluding in any calculation of consolidated Indebtedness of the Consolidated
Group, Guarantee obligations of one member of the Consolidated Group in respect
of primary obligations of any other member of the Consolidated Group), (h) all
Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, other than any letter of credit or letter of guaranty
to the extent secured by cash collateral, and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall (i) include the Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor and (ii) exclude
(x) deferrals or accruals by the Borrower or the Trust pursuant to the Expense
Support Agreement including any extensions of the term of such agreement or any
similar amendments to such agreement or any similar replacement or successor
agreements (similarity being determined as set forth in the definition of
Consolidated EBITDA), provided that payment of such amount is subordinated to
payment of the Obligations so that payment is not permitted if an Event of
Default exists, and (y) customary limited exceptions for certain acts or types
of liability such as environmental liability, fraud and other customary
non-recourse carve-

 

14

--------------------------------------------------------------------------------



 

outs.  Indebtedness for purposes of determining compliance with Sections 6.11
and 6.12 shall not include any Indebtedness of any Loan Party to any other Loan
Party or any of their Subsidiaries so long as such Indebtedness is not secured
by any pledge of equity in any Subsidiary Guarantor and any such Indebtedness
owing to a Subsidiary that is not a Loan Party is expressly subordinated in
writing to the Obligations on terms reasonably acceptable to the Administrative
Agent (which terms shall permit payments in the ordinary course of business
prior to an Event of Default but shall prohibit such payments and all claims in
respect thereof while an Event of Default exists).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the fifth (5th) day of each calendar month, (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means with respect to each Eurodollar Loan, each period
commencing on the date such Eurodollar Loan is made, or in the case of the
continuation of a Eurodollar Loan the last day of the preceding Interest Period
for such advance, and ending on the numerically corresponding day in the first,
third or sixth calendar month thereafter, as the Borrower may select in an
appropriate notice, except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar
month.  Notwithstanding the foregoing: (a) if any Interest Period would
otherwise end after the Maturity Date, such Interest Period shall end on the
Maturity Date and (b) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day
(or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

 

“Interpolated Rate” has the meaning assigned to such term in the definition of
“Adjusted LIBO Rate”.

 

“Investment Grade Rating” means a credit rating (or Debt Rating with respect to
the Borrower or Trust or the debt thereof) of BBB-/Baa3 (or the equivalent) or
higher from Fitch, Inc., Moody’s or S&P.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means individually or collectivley, as the context may suggest or
require, Wells Fargo Bank, National Association or Bank of America, N.A., in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i).  Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing

 

15

--------------------------------------------------------------------------------



 

Bank in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.  Each reference herein to
the “Issuing Bank” shall be deemed to be a reference to the relevant Issuing
Bank.  When used individually in this Agreement with respect to any Letter of
Credit, “Issuing Bank” shall mean and refer to the Issuing Bank requested to
issue, issuing or that has issued such Letter of Credit.

 

“Joint Lead Arrangers” means each of the Revolving Credit Facility Joint Lead
Arrangers and the Term Facility Joint Lead Arrangers.

 

“Land” means unimproved land on which no material improvements have been
commenced.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.06(k).  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lease-Up Property” means any Property which was fifty percent (50%) or more
leased while owned by Borrower or a Subsidiary but which subsequently lost one
or more tenants resulting in such Property being less than fifty percent (50%)
leased.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders and the Issuing Bank.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01C, or if an Issuing Bank has entered into an Assignment and
Assumption or became a party hereto pursuant to an agreement entered into in
connection with any increase of Commitments pursuant to Section 2.22, the amount
set forth for such Issuing Bank as its Letter of Credit Commitment in the
Register maintained by the Administrative Agent.

 

16

--------------------------------------------------------------------------------



 

The total of all Letter of Credit Commitments shall not exceed the lesser of
(i) twenty percent (20%) of the aggregate Revolving Commitments and
(ii) $25,000,000.

 

“Letter of Credit Fees” has the meaning assigned to such term in Section 2.12.

 

“LIBOR Market Index Rate” means, for any day, the Adjusted LIBO Rate as of that
day that would be applicable for a Eurodollar Loan having a one-month Interest
Period determined at approximately 10:00 a.m. Central time for such day (rather
than 11:00 a.m. (London time) two (2) Business Days prior to the first (1st) day
of such Interest Period as otherwise provided in the definition of “Adjusted
LIBO Rate”), or if such day is not a Business Day, the immediately preceding
Business Day.  The LIBOR Market Index Rate shall be determined on a daily
basis.  If LIBOR Market Index Rate determined as provided above would be less
than zero, the LIBOR Market Index Rate shall be deemed to be zero.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, monetary encumbrance, charge or security interest in, on
or of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits thereto and any agreements entered into in connection herewith and
designated as a Loan Document, including the Guaranty, the Pledge Agreement, and
any subordination agreements entered into in connection herewith or required
hereunder, and, in each case, amendments, modifications or supplements thereto
or waivers thereof, other than any Swap Agreement.

 

“Loan Parties” means the Borrower and each Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Acquisition” mean an acquisition of assets with a total cost that is
more than ten percent (10%) of the Total Asset Value based on the most recent
Compliance Certificate submitted prior to such acquisition.

 

“Material Adverse Effect” means a material adverse effect on (a) the business
property or financial condition of the Consolidated Group taken as a whole,
(b) the ability of the Borrower or the Trust to perform any of its material
obligations under the Loan Documents to which it is a party, (c) the ability of
the Loan Parties collectively taken as a whole to perform their material
obligations under the Loan Documents, or (d) the validity or enforceability of
any of the material provisions of the Loan Documents and the material rights or
material remedies available to the Administrative Agent and the Lenders under
the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000 with respect to Recourse Indebtedness and $125,000,000
with respect to any Indebtedness which is not Recourse Indebtedness provided,
however, that prior to the time that the Total Asset Value is at least
$500,000,000, the foregoing amounts shall be $10,000,000 with respect to
Recourse Indebtedness and $50,000,000 with respect to any Indebtedness which is
not Recourse Indebtedness.  For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements)

 

17

--------------------------------------------------------------------------------



 

that the Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Material Transfer” has the meaning assigned to such term in Section 6.09.

 

“Maturity Date” means the Revolving Credit Facility Maturity Date and/or Term
Facility Maturity Date, as the context may so suggest or require.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Note” has the meaning assigned to such term in Section 2.10(e).

 

“Net Operating Income” means, with respect to any Property for any period,
(i) revenues therefrom (other than revenues constituting accrued base rent to
the extent that a tenant at such Property is in monetary default with respect to
the payment of such base rent) (including, without limitation, expense
reimbursement, loss of rent income and lease termination fees appropriately
amortized to the extent there is no new tenant in the space for which the lease
termination fee was paid), calculated, in each case, in accordance with GAAP,
minus (ii) the costs of maintaining such Property, including, without
limitation, real estate taxes, insurance, repairs, maintenance, actual property
management fees paid to third parties or charged internally at a market rate and
bad debt expense, but excluding depreciation, amortization, interest expense,
tenant improvements, leasing commissions, and capital expenditures, calculated,
in each case, in accordance with GAAP.  For any Property owned for less than one
(1) full quarter, Net Operating Income for such full quarter shall be determined
based on performance during such partial quarter, or if such information is not
reasonably available, shall be determined on a proforma basis in the Borrower’s
reasonable discretion taking into account any performance information provided
by the prior owner of such Property.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit I (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent and the applicable Swingline Lender pursuant to
Section 2.05(b) evidencing the Borrower’s request for a Swingline Loan.

 

“Obligations” means (a) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (b) each payment
required to be made under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursements of LC
Disbursements and interest thereon and (c) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower under this Agreement or any other Loan Document, other than
contingent indemnity obligations for which no claim has been made.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in

 

18

--------------------------------------------------------------------------------



 

any other transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan, Letter of Credit or Loan  Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Parties” means the Borrower or any of its Affiliates.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Performance Fees” means the Performance Component of the Advisory Fee described
in Section 9(a) of that certain Fourth Amended and Restated Advisory Agreement,
dated as of June 30, 2017 and effective as of July 1, 2017, among the Advisor,
the Borrower and the Trust.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than forty-five (45) days
or are being contested in compliance with Section 5.04 or for which a bond or
similar security for the full amount thereof has been posted, in form acceptable
to Administrative Agent;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Section 7.01;

 

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the

 

19

--------------------------------------------------------------------------------



 

affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;

 

(g)           Liens in existence on the date hereof as set forth in
Schedule 1.01(g), and extensions, renewals and replacements of such Liens, as
long as such extension, renewal and replacement Liens do not spread to any
property other than property encumbered by such Liens on the date hereof;

 

(h)           Liens on Properties first acquired by Borrower or a Subsidiary
after the date hereof and which are in place at the time such Properties are so
acquired;

 

(i)            Liens and rights of setoff of banks and securities intermediaries
in respect of deposit accounts and securities accounts maintained in the
ordinary course of business and Liens of a collecting bank arising in the
ordinary course of business under Section 4-210 of the UCC;

 

(j)            assignments of past due receivables for collection purposes only;

 

(k)           leases or subleases granted in the ordinary course of business;

 

(l)            Liens arising in connection with any Indebtedness permitted
hereunder;

 

(m)          Liens of any Subsidiary in favor of the Borrower or any of the
other Loan Parties; and

 

(n)           any netting or set-off right under any swap agreement.

 

“Permitted Investments” means

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within two hundred
seventy (270) days from the date of acquisition thereof and having, at such date
of acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in
clause (c) above; and

 

(e)           money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

 

20

--------------------------------------------------------------------------------



 

(f)            investments (including loans) by any Loan Party in or to any
other Loan Party; and

 

(g)           Cash Equivalents and Swap Agreements not prohibited hereunder.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of February 28,
2018, made by Pledgor in favor of the Administrative Agent for the benefit of
the Lenders, as amended by that certain Amendment to Pledge Agreement, dated as
of November 28, 2018, as the same may be further amended, supplemented or
otherwise modified from time to time.

 

“Pledgor” means, collectively, the Borrower and each other entity or group of
entities, in each case, directly or indirectly owned by Borrower which entity or
group of entities, individually or in the aggregate, together with the Borrower,
directly own ninety-five percent (95%) or more of the equity interests in an
entity owning an Unencumbered Property.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

 

“Property” means any real estate owned by the Borrower, any Subsidiary, or an
Unconsolidated Affiliate, and operated or intended to be operated as an
investment property.

 

“Property Investment Value” means, at any time with respect to any Property in
which a person has a direct or indirect ownership interest, the undepreciated
book value of such interest determined in accordance with GAAP.

 

“Property Value” means:  (i) with respect to any Property owned directly or
indirectly by the Borrower or Guarantor for less than eighteen (18) months, the
current Property Investment Value of such Property; and (ii) with respect to any
Property owned directly or indirectly by the Borrower, or Guarantor for more
than eighteen (18) months, the greater of (x) the Net Operating Income for such
Property for the most recently completed calendar quarter annualized divided by
the Capitalization Rate and (y) zero.  A Property contributed to a joint venture
by the Borrower or Guarantor shall be deemed to have been owned by such joint
venture from the date of such contribution.  A Property acquired from a joint
venture in which the Borrower or any Subsidiary or Affiliate is a member shall
be deemed to have been owned from the date acquired from such joint venture but
in such event, the references in this definition to eighteen months shall be
changed to twelve months with respect to such Property.

 

21

--------------------------------------------------------------------------------



 

“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information within the meaning of the federal and
state securities laws.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to customary limited exceptions for certain acts or
types of liability.

 

“Recurring Interest Expense” means, for any period without duplication, the sum
of (a) the amount of interest (without duplication, whether accrued, paid or
capitalized) on Total Indebtedness actually payable by members of the
Consolidated Group during such period, plus (b) the applicable Consolidated
Group Pro Rata Share of any interest (without duplication, whether accrued, paid
or capitalized) on Indebtedness actually payable by Unconsolidated Affiliates
during such period, whether recourse or non-recourse, but excluding
non-recurring amortized financing related expenses.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective, directors, officers, employees, and trustees of
such Person and such Person’s Affiliates.

 

“Replacement Rate” has the meaning assigned thereto in Section 2.14(b).

 

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, unused Commitments, and outstanding Term Loans representing at least
fifty-one percent (51%) of the sum of the total Revolving Credit Exposures,
unused Commitments and outstanding Term Loans at such time; provided that, for
purposes of declaring the Loans to be due and payable pursuant to Section 7.01,
and for all purposes after the Loans become due and payable pursuant to
Section 7.01 or the Commitments expire or terminate, then, as to each Lender,
clause (a) of the definition of Swingline Exposure shall only be applicable for
purposes of determining its Revolving Credit Exposure to the extent such Lender
shall have funded its participation in the outstanding Swingline Loans; provided
further that for the purpose of determining the Required Lenders needed for any
waiver, amendment, modification or consent, (i) any Lender that is the Borrower,
or any Affiliate of the Borrower shall be disregarded, (ii) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (iii) at all times when two (2) or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Required
Lenders” shall in no event mean less than two (2) Lenders.

 

“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Revolving Commitments representing at least fifty-one
percent (51%) of the sum of the total Revolving Credit Exposures and unused
Revolving Commitments at such time; provided that, for purposes of declaring the
Loans to be due and payable pursuant to Section 7.01, and for all purposes after
the Loans become due and payable pursuant to Section 7.01 or the Revolving
Commitments expire or terminate, then, as to each Lender, clause (a) of the
definition of Swingline Exposure shall only be applicable for purposes of
determining its Revolving Credit Exposure to the extent such Lender shall have
funded its participation in the outstanding Swingline Loans; provided further
that for the purpose of determining the Required Revolving Lenders needed for
any waiver, amendment, modification or consent, (i) any Lender that is the
Borrower, or any Affiliate of the Borrower shall be disregarded, (ii) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (iii) at all times when two (2) or
more Revolving Lenders (excluding Defaulting

 

22

--------------------------------------------------------------------------------



 

Lenders) are party to this Agreement, the term “Required Revolving Lenders”
shall in no event mean less than two (2) Revolving Lenders.

 

“Required Term Lenders” means, at any time, Lenders having outstanding Term
Loans and unused Term Commitments representing at least fifty-one percent (51%)
of the sum of the total outstanding Term Loans and unused Term Commitments at
such time; provided that for the purpose of determining the Required Term
Lenders needed for any waiver, amendment, modification or consent, (i) any
Lender that is the Borrower, or any Affiliate of the Borrower shall be
disregarded, (ii) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and (iii) at all
times when two (2) or more Term Lenders (excluding Defaulting Lenders) are party
to this Agreement, the term “Required Term Lenders” shall in no event mean less
than two (2) Term Lenders.

 

“Restricted Payment” means any cash dividend, cash distribution or other cash
payment with respect to any equity interests in the Borrower or any Subsidiary,
excluding (i) any dividend, distribution or other payment by a member of the
Consolidated Group to another member of the Consolidated Group (including in
connection with the issuance of equity interests), (ii) any redemption of equity
interests by a member of the Consolidated Group (including pursuant to a share
buyback program); (iii) any distribution or other payment by an Unconsolidated
Affiliate to a member of the Consolidated Group (including promote payments in
connection with development joint ventures and regular distributions of cash
flow from Unconsolidated Affiliates); and (iv) any distribution or other payment
by any Subsidiary or Unconsolidated Affiliate which is a partnership, limited
liability company or joint venture or mezzanine lender and operated in the
ordinary course of business.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate permitted amount of such Lender’s Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable.  The initial aggregate amount of the Lenders’ Revolving
Commitments is $200,000,000.00.

 

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, its LC Exposure and its Swingline Exposure at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.

 

“Revolving Credit Facility Joint Lead Arrangers and Joint Bookrunners” means
Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated
or its affiliate, each in its capacity as a joint lead arranger and joint
bookrunner for the Revolving Credit Facility, and U.S. Bank National
Association, in its capacity as a joint lead arranger and documentation agent
for the Revolving Credit Facility.

 

“Revolving Credit Facility Maturity Date” means, with respect to the Revolving
Credit Facility, September 18, 2020, subject to extension in accordance with
Section 2.21.

 

“Revolving Lender” means any Lender that has a Revolving Commitment or holds
Revolving Loans at such time.

 

23

--------------------------------------------------------------------------------



 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“Sale-Leaseback Master Lease” means a master lease entered into by a buyer of a
Property, as lessor, and the seller of such Property, as lessee, in connection
with a transaction whereby such seller leases all or a portion of such Property
after closing.

 

“S&P” means S&P Global Ratings, or any successor thereto.

 

“Sanctioned Country” means at any time, a country, region or territory which is
itself, or whose government is, the subject of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in clauses (a) and (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury or other
relevant sanctions authority of the United Kingdom, or the United Nations
Security Council.

 

“SEC” means the Securities and Exchange Commission of the United States of
America.

 

“Similar Agreement/Amendment” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than fifty
percent (50%) of the equity or more than fifty percent (50%) of the ordinary
voting power or, in the case of a partnership, more than fifty percent (50%) of
the general partnership interests are, as of such date, owned, controlled or
held, by the parent or one or more subsidiaries of the parent provided that any
joint venture in which any Loan Party is a majority owner but does not Control
and which is not included in such Loan Party’s consolidated financial statements
shall not be a subsidiary

 

“Subsidiary” means any subsidiary of the Borrower.

 

24

--------------------------------------------------------------------------------



 

“Subsidiary Guarantor” means each Subsidiary that is the owner of an
Unencumbered Property, and any other Subsidiary that elects to become a party to
the Subsidiary Guaranty.

 

“Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated as of
February 28, 2018, executed by the Subsidiary Guarantors, in favor of the
Administrative Agent for the benefit of the Lenders, as amended, supplemented or
otherwise modified from time to time.

 

“Supplemental Materials” means any business or financial-related disclosures or
information supplementing the Financial Statements made available to the holders
of the Parties’ securities issued pursuant to Rule 144A of the Securities Act.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereto, (ii) if such Lender has entered
into an Assignment and Acceptance, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 9.04(b)(ii)(C) or (iii) the amount as agreed to among such
Lender, the Borrower and the Administrative Agent.  The total of all Swingline
Commitments shall not exceed $25,000,000.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender plus (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loan(s)).

 

“Swingline Lenders” means, individually or collectively, as the context may
suggest or require, each of Wells Fargo Bank, National Association and Bank of
America, N.A. in its capacity as a lender of Swingline Loans hereunder, together
with any other Lender that provides a Swingline Commitment in the future and
agreed to by the Borrower and the Administrative Agent.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  The initial
aggregate amount of the Lenders’ Term Commitments is $200,000,000.00.

 

25

--------------------------------------------------------------------------------



 

“Term Facility” means the Term Loans to be made by the Term Lenders pursuant to
this Agreement.

 

“Term Facility Commitment Expiration Date” means the earliest of (a) the date
upon which the aggregate Term Commitment is fully advanced pursuant to
Section 2.01(b), (b) August 20, 2019 and (c) the date of termination of the Term
Loan Commitments in accordance with the terms hereof.

 

“Term Facility Joint Lead Arrangers and Joint Bookrunners” means Wells Fargo
Securities, LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated or its
affiliate, each in its capacity as a joint lead arranger and joint bookrunner
for the Term Facility, and JPMORGAN CHASE BANK, N.A., as documentation agent for
the Term Facility.

 

“Term Facility Maturity Date” means, with respect to the Term Facility,
February 21, 2024.

 

“Term Lender” means (a) at any time prior to the end of the Availability Period
for the Term Facility, any Lender that has a Term Commitment or holds Term Loans
at such time and (b) at any time thereafter, any Lender that holds Term Loans at
such time.

 

“Term Loan” means an advance or advances made by any Term Lender under the Term
Facility.

 

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit F-2.

 

“Total Asset Value” means, as of the date of calculation, the aggregate, without
duplication, of:  (i) the Property Value of all Properties (other than land
assets and Assets Under Development) owned by members of the Consolidated Group;
plus (ii) the Consolidated Group’s Pro Rata Share of the Property Value of
Properties (other than Assets Under Development) owned by Unconsolidated
Affiliates; plus (iii) an amount equal to the then current book value of each 
land asset and Asset Under Development  owned by members of the Consolidated
Group; plus (iv) an amount equal to the Consolidated Group Pro Rata Share of the
then current book value of each land asset and Asset Under Development owned by
an Unconsolidated Affiliate; plus (v) Unrestricted Cash and Cash Equivalents
owned directly or indirectly by members of the Consolidated Group; plus (vi) the
applicable Consolidated Group Pro Rata Share of Unrestricted Cash and Cash
Equivalents owned directly or indirectly by Borrower or Guarantor through an
Unconsolidated Affiliate; plus (vii) Borrower’s and Guarantor’s investments in
Debt Instruments (based on current book value); plus (viii) an amount equal to
the Consolidated Group Pro Rata Share of investments in Debt Instruments owned
by an Unconsolidated Affiliate (based on current book value); plus (ix) proceeds
due from transfer agent; plus (x) the amount of all Eligible Cash 1031 Proceeds
resulting from the sale of Properties.  Notwithstanding the foregoing,
(A) Property Value for purposes of determining Total Asset Value for any
Property becoming a Lease-Up Property during the first eighteen months of
ownership shall be determined based on  Property Investment Value until the
later of (i) such Property has been owned by a member of the Consolidated Group
for eighteen (18) or more months, and (ii) the date twelve (12) months after
such Property began qualifying as a Lease-Up Property; and (B) Property Value
for purposes of determining Total Asset Value for any Property becoming a
Lease-Up Property after the first eighteen months of ownership shall be
determined based on Property Investment Value until the date twelve (12) months
after such Property began qualifying as a Lease-Up Property.

 

“Total Indebtedness” means, as of any date of determination, without
duplication, the sum of: (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis; plus (b) the
greater of (i) the applicable Consolidated Group Pro Rata Share of all
Indebtedness of each Unconsolidated Affiliate (other than Indebtedness of such
Unconsolidated Affiliate to a member of the Consolidated Group) and (ii) the
amount of Indebtedness of such Unconsolidated Affiliate which is also Recourse
Indebtedness of a member of the Consolidated Group.

 

26

--------------------------------------------------------------------------------



 

“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that, clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.

 

“Total Secured Indebtedness” means, as of any date of determination, that
portion of Total Indebtedness (excluding (i) the Obligations under the Loan
Documents, (ii) obligations under Swap Agreements not secured by a Lien on a
Property, (iii) contingent liabilities under customary completion guarantees,
non-recourse carveout guarantees and hazardous materials indemnity agreements
(except to the extent that a claim for payment or performance has been made
thereunder and such obligations are secured by a Lien on a Property) and
(iv) contingent obligations relating to performance or surety bonds in the
ordinary course of business (except to the extent that a claim for payment or
performance has been made thereunder and such obligations are secured by a Lien
on a Property)) which is secured by a Lien on a Property, any ownership
interests in any Subsidiary or Unconsolidated Affiliate or any other assets
which had, in each case, in the aggregate, a value in excess of the amount of
the applicable Indebtedness at the time such Indebtedness was incurred.  Such
Indebtedness that is secured only with a pledge of ownership interests and is
also recourse to the Borrower or any Guarantor shall not be treated as Total
Secured Indebtedness.

 

“Total Secured Recourse Indebtedness” means, as of any date of determination,
that portion of Total Secured Indebtedness with respect to which the liability
of the obligor is not limited to the obligor’s interest in specified assets
securing such Indebtedness (subject to customary limited exceptions for certain
acts or types of liability such as environmental liability, fraud and other
customary non-recourse carve-outs); provided that Indebtedness of a
single-purpose entity (or any holding company or other entity which owns such
single-purpose entity) which is secured by substantially all of the assets of
such single-purpose entity (or any holding company or other entity which owns
such single-purpose entity) but for which there is no recourse to another Person
beyond the single-purpose entity or holding company or other entity which owns
such single-purpose entity (other than with respect to customary limited
exceptions for certain acts or types of liability such as environmental
liability, fraud and other customary non-recourse carve-outs) shall not be
considered a part of Total Secured Recourse Indebtedness even if such
Indebtedness is fully recourse to such single-purpose entity (or any holding
company or other entity which owns such single-purpose entity) and unsecured
guarantees provided by Borrower or the Trust of mortgage loans to Subsidiaries
or Unconsolidated Affiliates shall not be included in Total Secured Recourse
Indebtedness.

 

“Total Unencumbered Property Pool Value” means, as of any date of calculation,
the aggregate, without duplication, of: (a) the Unencumbered Property Values of
all Unencumbered Properties (other than any that are Assets Under Development);
plus (b) an amount equal to one hundred percent (100%) of the then-current book
value of each Unencumbered Property that is an Asset Under Development or Land;
plus (c) the amount in excess of $10,000,000 of the total of (i) all
Unrestricted Cash and Cash Equivalents, plus (ii) the amount of Eligible Cash
1031 Proceeds resulting from the sale of Unencumbered Properties.

 

“Total Unsecured Indebtedness” means, as of any date of determination, that
portion of Total Indebtedness which does not constitute Total Secured
Indebtedness.  For the avoidance of doubt, the Obligations under the Loan
Documents shall be included in Total Unsecured Indebtedness (and contingent
liabilities under customary completion guarantees, non-recourse carveout
guarantees and hazardous materials indemnity agreements shall not be included in
Total Unsecured Indebtedness (except to the extent that a claim for payment or
performance has been made thereunder and such obligations do not constitute
Total Secured Indebtedness)).

 

27

--------------------------------------------------------------------------------



 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“Trust” means Black Creek Industrial REIT IV Inc., the general partner of
Borrower.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in the State of Delaware or any other applicable jurisdiction.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unconsolidated Affiliate” means, any Person in which the Consolidated Group,
directly or indirectly, has any ownership interest of $1,000,000 or more (valued
as of the most recent quarterly financial statement), whose financial results
are not consolidated under GAAP with the financial results of the Consolidated
Group.

 

“Unencumbered Property Pool Leverage Ratio” means, for any period, Total
Unsecured Indebtedness to Total Unencumbered Property Pool Value.

 

“Unencumbered Interest Coverage Ratio” means, at any time, (a) Unencumbered
Property NOI for the most recent quarter, annualized, divided by (b) Unsecured
Interest Expense for the immediately preceding calendar quarter, annualized.

 

“Unencumbered Property” means, a Property that is designated by the Borrower as
an Unencumbered Property and:  (i) is completed and located in the continental
United States  or, subject to the limitations on the value of Assets Under
Development that may be included in the Total Unencumbered Property Pool Value
under Section 6.12, is an Asset Under Development located in the continental
United States; (ii) is one hundred percent (100%) owned in fee simple (or,
subject to the limitation on the value of ground leased properties that may be
included in the Total Unencumbered Property Pool Value under Section 6.12 is
ground leased pursuant to a Financeable Ground Lease) by the Borrower or a
Subsidiary that is at least ninety-five percent (95%) owned directly or
indirectly by Borrower, provided that no consent from any minority owner is
required in order for the Borrower to cause a sale or refinancing of such
Unencumbered Property Guarantor; (iii) is not subject to any Liens or
encumbrances other than clauses (a), (b), (c), (d), (f), (j), (k) and (m) of the
definition of Permitted Encumbrances; (iv) is not subject to any agreement
(including Borrower’s or Guarantor’s organizational documents) which prohibits
or limits the ability of the Borrower or any Guarantor, as the case may be, to
create, incur, assume or suffer to exist any Lien securing any monetary
obligation upon any such Unencumbered Property or Equity Interests of the
Subsidiary Guarantor that owns such Unencumbered Property, except for covenants
that are not materially more restrictive than the covenants contained herein, in
favor of holders of unsecured Indebtedness not prohibited hereunder; (v) is not
subject to any agreement (including Borrower’s or Guarantor’s organizational
documents) which entitles any Person to the benefit of any Lien on any
Unencumbered Property or Equity Interests in the Borrower or the Subsidiary that
in each case owns such Unencumbered Property or would entitle any Person to the
benefit of any Lien on such Unencumbered Property or Equity Interests upon the
occurrence of any contingency (including, without limitation, pursuant to an
“equal and ratable” clause) other than any agreement entered into in connection
with the financing of such Property and the pledge of such Property as security

 

28

--------------------------------------------------------------------------------



 

for any financing pending the closing of such financing, provided that such
Property shall cease to be an Unencumbered Property upon the closing of such
financing; (vi) is not subject to any agreement (including Borrower’s or
Guarantor’s organizational documents) which prohibits or limits the ability of
the Borrower or any Guarantor, as the case may be, to make Restricted Payments
to Borrower or any Guarantor or prevents the Subsidiary from transferring such
Property (other than (x) any restriction with respect to a Property imposed
pursuant to an agreement entered into for the sale or disposition of such
Property pending the closing of such sale or disposition, (y) any restriction
with respect to a Subsidiary imposed pursuant to an agreement entered into for
the sale or disposition of all or substantially all the Equity Interests or
assets of such Subsidiary pending the closing of such sale or disposition or
(z) other than restrictions which are not materially more restrictive than the
restrictions contained herein, in favor of holders of unsecured Indebtedness of
the Borrower not prohibited hereunder or which terminate at the time that such
property ceases to be an Unencumbered Property in connection with any other
facility; and (vii) is not the subject of any material issues which would impact
the operation of such Property.  No Property owned by a Subsidiary shall be
deemed to be an Unencumbered Property unless (a) none of the Equity Interests of
the Subsidiary that owns such Property are subject to any Lien (other than Liens
created by the Pledge Agreement), (b) each intervening entity between the
Borrower and such Subsidiary does not have any Indebtedness for borrowed money
or, if such entity has any Indebtedness, such Indebtedness is unsecured and such
entity is a Guarantor, and (c) neither such Subsidiary nor any intervening
entity between the Borrower and such Subsidiary Guarantor is subject to
insolvency proceedings, unable to pay debts or subject to any writ or warrant of
attachment.  A Property that is subject to an option to purchase shall not be
disqualified by the requirement in clause (vi) from being an Unencumbered
Property so long as the Property can be transferred subject to the rights of the
optionee provided that if the option to purchase is for a fixed price as
distinguished from a market price, the Unencumbered Property Value for such
Property shall be equal to the lesser of (x) the amount determined in accordance
with the definition of Unencumbered Property Value, or (y) the option price for
such Property.  Nothing herein shall prohibit an Unencumbered Property hereunder
from constituting an Unencumbered Property in connection with any other
indebtedness, provided that such indebtedness is not prohibited pursuant to the
terms of this Agreement.

 

“Unencumbered Property NOI” means, with respect to any Unencumbered Property for
any period, the Net Operating Income for such Unencumbered Property for such
period, less the Capital Expenditure Reserve.

 

“Unencumbered Property Value” means for an Unencumbered Property (a) with
respect to any Unencumbered Property owned by the Borrower or Guarantor for less
than eighteen (18) months, and for any Asset Under Development, the current
Property Investment Value for such Unencumbered Property; and (b) with respect
to any Unencumbered Property owned by the Borrower or Guarantor for more than
eighteen (18) months (other than an Asset Under Development), the greater of
(i) Unencumbered Property NOI for such Unencumbered Property for the most
recently completed calendar quarter annualized divided by the Capitalization
Rate and (ii) zero.  Notwithstanding the foregoing, (A) Unencumbered Property
Value for any Property becoming a Lease-Up Property during the first eighteen
months of ownership shall be determined based on  Property Investment Value
until the later of (i) such Property has been owned by a member of the
Consolidated Group for eighteen or more months, and (ii) the date twelve (12)
months after such Property began qualifying as a Lease-Up Property; and
(B) Unencumbered Property Value for any Property becoming a Lease-Up Property
after the first eighteen months of ownership shall be determined based on
Property Investment Value until the date twelve (12) months after such Property
began qualifying as a Lease-Up Property.

 

“Unrestricted Cash and Cash Equivalents” means, in the aggregate, all cash and
Cash Equivalents which are not pledged for the benefit of any party (whether a
creditor, seller or otherwise) having a claim (whether liquidated or not)
against a member of the Consolidated Group, to be valued for

 

29

--------------------------------------------------------------------------------



 

purposes of this Agreement at one hundred percent (100%) of its then-current
book value, as determined under GAAP.

 

“Unsecured Interest Expense” means for any period, the amount of interest
(without duplication, whether accrued, paid or capitalized), on Total Unsecured
Indebtedness, but excluding amortized financial related expenses.

 

“Unused Fee Rate” means an annualized percentage equal to one-quarter of one
percent (0.25%) if the Total Revolving Credit Exposure during the applicable day
is less than or equal to fifty percent (50%) of the aggregate amount of Lenders’
Revolving Commitments and otherwise shall be equal to two-tenths of one percent
(0.20%).

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly-Owned Subsidiary” means, as to the Trust, any Subsidiary of the Trust
that is directly or indirectly owned at least ninety-five percent (95%) by the
Trust; provided that if such Subsidiary is not one hundred percent (100%) owned
by the Trust, no consent of any minority owner is required for the Trust to
cause a pledge, sale or refinancing of such Subsidiary that has not been
obtained.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02. Classification of Loans and Borrowings  .  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to

 

30

--------------------------------------------------------------------------------



 

Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision  amended in accordance herewith. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of Holdings,
the Borrower or any Subsidiary at “fair value”, as defined therein. 
Notwithstanding anything to the contrary contained in this Section 1.04 or in
the definition of “Capital Lease Obligations,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

 

SECTION 1.05. Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Trust, the Borrower and its
Subsidiaries or to the determination of any amount for the Trust, the Borrower
and its Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that the Borrower
is required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

 

ARTICLE II                           The Credits

 

SECTION 2.01. Commitments.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Revolving Lender agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period for the Revolving
Credit Facility in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment (ii) the Total Revolving Credit Exposure exceeding the total
Revolving Commitments, or (iii) a violation of the Borrowing Base Covenants. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

(b)                                 Subject to the terms and conditions set
forth herein, each Term Lender severally (and not jointly) agrees to make Term
Loans to the Borrower during the Availability Period for the Term Facility in up
to three (3) Borrowings in an aggregate principal amount not to exceed such Term
Lender’s Term Commitment.  Amounts prepaid or repaid in respect of Term Loans
may not be reborrowed.

 

31

--------------------------------------------------------------------------------



 

SECTION 2.02. Loans and Borrowings.

 

(a)                                 Each Revolving Loan and Term Loan shall be
made as part of a Borrowing consisting of Revolving Loans or Term Loans as the
case may be, made by the Lenders ratably in accordance with their respective
Commitments for the Revolving Credit Facility or Term Facility as the case may
be.  The failure of any Lender to make any Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b)                                 Subject to Section 2.14 each Revolving
Borrowing or Term Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith.  Each
Swingline Loan shall be an ABR Loan.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (so long as such funding does not change any tax status
under Section 2.17); provided that any exercise of such option shall not affect
the obligation of the Borrower to repay such Loan in accordance with the terms
of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $500,000.  At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Each Swingline Loan shall be in an amount that is not less
than $100,000.  Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
six (6) Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the applicable Maturity Date.

 

SECTION 2.03. Requests for Revolving and Term Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone or by electronic mail (a) in the case of a Eurodollar Borrowing, not
later than 2:00 p.m., Minneapolis time, three (3) Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
10:00 a.m., Minneapolis time, on the date of the proposed Borrowing.  Each such
Borrowing Request shall be irrevocable, and each such telephonic and electronic
mail Borrowing Request shall be confirmed promptly in writing (which may include
a PDF Borrowing Request attached to any such electronic mail request) to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing, and if such Borrowing is requested during the Availability Period for
the Term Facility, whether such Borrowing is of Revolving Loans or Term Loans;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

32

--------------------------------------------------------------------------------



 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. Accrued Interest.  Borrower acknowledges and agrees that all
accrued but unpaid interest under the Existing Agreement shall continue as
obligations of Borrower and remain outstanding under this Agreement and the
Revolving Notes following the Effective Date.  All such accrued and unpaid
interest shall be due and payable on the first applicable Interest Payment Date
following the Effective Date as and when required pursuant to the terms of this
Agreement.

 

SECTION 2.05. Swingline Loans.

 

(a)           General.  Subject to the terms and conditions set forth herein,
from time to time during the Availability Period for the Revolving Credit
Facility, each Swingline Lender severally agrees to make Swingline Loans to the
Borrower in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans made
by such Swingline Lender exceeding such Swingline Lender’s Swingline Commitment,
(ii) such Swingline Lender’s Revolving Credit Exposure exceeding its Revolving
Commitment, or (iii) the Total Revolving Credit Exposure exceeding the total
Revolving Commitments, or (iv) a violation of the Borrowing Base Covenants;
provided that a Swingline Lender shall not be required to make a Swingline Loan
to refinance an outstanding Swingline Loan.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.

 

(b)           Requests for Swingline Loans.  To request a Swingline Loan, the
Borrower shall notify the Administrative Agent of such request pursuant to a
Notice of Swingline Borrowing or by telephone (confirmed in writing), not later
than 12:00 noon, Minneapolis time, on the day of a proposed Swingline Loan. 
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the applicable Swingline Lender of any
such notice received from the Borrower identifying such Swingline Lender.  Such
Swingline Lender shall make the requested Swingline Loan, subject to the
limitations set forth in Section 2.05(a) above, available to the Borrower by
wiring such funds to the Administrative Agent by 3:00 p.m., Minneapolis time,
which amount will then credited to an account of the Borrower with the
Administrative Agent designated for such purpose (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the Issuing Bank) by 4:00 p.m., Minneapolis
time, on the requested date of such Swingline Loan.

 

(c)           Independent Swingline Lender Obligations.  The failure of any
Swingline Lender to make a Swingline Loan shall not relieve any other Swingline
Lender

 

33

--------------------------------------------------------------------------------



 

of its obligation hereunder to make any Swingline Loan, but no Swingline Lender
shall be responsible for the failure of any other Swingline Lender to make a
Swingline Loan to be made by such other Swingline Lender on the date of any
Swingline Loan.

 

(d)           Swingline Loan Participations.  Any Swingline Lender may by
written notice given to the Administrative Agent require the Revolving Lenders
to acquire participations in all or a portion of its Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving Lenders will participate.  Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each  Revolving
Lender, specifying in such notice such Revolving Lender’s Applicable Percentage
of such Swingline Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, Minneapolis time, on a Business Day no later than 5:00 p.m. Minneapolis
time on such Business Day and if received after 12:00 noon, Minneapolis time, on
a Business Day shall mean no later than 10:00 a.m. Minneapolis time on the
immediately succeeding Business Day), to pay to the Administrative Agent, for
the account of such Swingline Lenders, such Revolving Lender’s Applicable
Percentage of such Swingline Loans.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Revolving Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to such
Swingline Lenders the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to such Swingline Lenders.  Any amounts received by a Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by such Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to such Swingline Lenders, as their
interests may appear; provided that any such payment so remitted shall be repaid
to such Swingline Lender or to the Administrative Agent, as applicable, if and
to the extent such payment is required to be refunded to the Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 

SECTION 2.06. Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit as the applicant
thereof for the support of its or its Subsidiaries’ obligations, in a form
reasonably acceptable to the Administrative Agent  and the Issuing Bank, at any
time and from time to time during the Availability Period for the Revolving
Credit Facility.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of Letter
Of Credit Application or other agreement submitted by the Borrower to, or

 

34

--------------------------------------------------------------------------------



 

entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. 
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit if the
proceeds would be made available to any Person (i) to fund any activity or
business of or with any Sanctioned Person, or in any country or territory that,
at the time of such funding, is the subject of any Sanctions or (ii) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement. The parties hereto agree that each of the Existing Letters of Credit
shall, from and after the Effective Date, be deemed to be a Letter of Credit
issued under this Agreement.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than
three Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be reasonably necessary to prepare, amend, renew or extend
such Letter of Credit.  If reasonably requested by the Issuing Bank, the
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i)  (x) the aggregate undrawn amount
of all outstanding Letters of Credit issued by the Issuing Bank at such time
plus (y) the aggregate amount of all LC Disbursements made by the Issuing Bank
that have not yet been reimbursed by or on behalf of the Borrower at such time
shall not exceed its Letter of Credit Commitment, (ii) no Lender’s Revolving
Credit Exposure shall exceed its Revolving Commitment, and (iii) the Total
Revolving Credit Exposure shall not exceed the total Revolving Commitments.  The
Borrower may, at any time and from time to time, reduce the Letter of Credit
Commitment of any Issuing Bank with the consent of such Issuing Bank (not to be
unreasonably withheld); provided that the Borrower shall not reduce the Letter
of Credit Commitment of any Issuing Bank if, after giving effect of such
reduction, the conditions set forth in clauses (i) through (iii) above shall not
be satisfied.

 

(c)           Expiration Date.  Each Letter of Credit shall expire (or be
subject to termination by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the then current Maturity Date
for the Revolving Credit Facility, provided that a Letter of Credit may have an
expiration date beyond such date, so long as (a) the expiration of the Letter of
Credit is not later than twelve (12) months after the then current Maturity Date
for the Revolving Credit Facility, (b) the Letter of Credit is approved by all
Lenders or secured by cash collateral in a manner reasonably satisfactory to the
Administrative Agent and the Issuing Lender (provided that if the Lenders
approve the issuance of such Letter of Credit without cash collateral, such cash
collateral shall be required at the then current Maturity

 

35

--------------------------------------------------------------------------------



 

Date for the Revolving Credit Facility if the Letter of Credit is still
outstanding), and (iii) Lenders have received payment of all fees otherwise
payable in connection with Letters of Credit with expiry dates occurring on or
prior to five Business Days before the then current Maturity Date of the
Revolving Credit Facility; provided further that any Letter of Credit with a one
year term may provide (if acceptable to the Issuing Bank) for the automatic
renewal thereof for additional one year periods (which shall in no event extend
beyond the date referred to in clause (ii) above).

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Minneapolis time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Minneapolis time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, Minneapolis time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., Minneapolis time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Revolving
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Revolving Lenders.
 Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall

 

36

--------------------------------------------------------------------------------



 

distribute such payment to the Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Revolving Lenders and the Issuing Bank as their interests may
appear.  Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower in writing or by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the

 

37

--------------------------------------------------------------------------------



 

Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.

 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the reimbursement is due and payable at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is payable; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

(i)            Replacement of the Issuing Bank.  The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(c).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than fifty-one percent (51%) of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon as of such date;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII, and upon the maturity of Loans, whether by acceleration or lapse of
time.  Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall

 

38

--------------------------------------------------------------------------------



 

be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure 
representing at least fifty-one percent (51%) of the total LC Exposure), be
applied to satisfy other obligations of the Borrower under this Agreement.  If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

 

(k)           Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that by its terms (or the terms of any agreement
related thereto between the Borrower (or any Subsidiary) and the Issuing Bank)
provides for one or more automatic increases or decreases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such increases
or decreases, whether or not such maximum stated amount is in effect at such
time.

 

(l)            Limitations on Issuance.  Notwithstanding anything to the
contrary contained herein, no Issuing Bank shall be under any obligation to
issue any Letter of Credit if any order, judgment or decree of any Governmental
Authority or arbitrator having jurisdiction over such Issuing Bank shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing such Letter
of Credit, or any Law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the date hereof, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable as of the date
hereof and which such Issuing Bank in good faith deems material to it.

 

(m)          Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the applicable Issuing Bank and the Borrower when
a Letter of Credit is issued by such Issuing Bank, (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.

 

SECTION 2.07. Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Minneapolis time for Eurodollar Loans and 1:00 p.m. for ABR Loans, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.05.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving

 

39

--------------------------------------------------------------------------------



 

Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to the applicable Borrowing.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.08. Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone or in writing by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly in writing
to the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

40

--------------------------------------------------------------------------------



 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Eurodollar Borrowing with a one month Interest Period. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.09. Termination and Reduction of Commitments.

 

(a)                                 Unless previously terminated, the Revolving
Commitments shall terminate on the Maturity Date and the Term Commitments shall
terminate upon the Term Facility Commitment Expiration Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Revolving Commitments; provided that (i) each
reduction of the Revolving Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $10,000,000 and (ii) the Borrower shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the sum of
the Revolving Credit Exposures would exceed the total Revolving Commitments;
provided, however, the Borrower may not reduce the aggregate amount of the
Revolving Commitments below $25,000,000 pursuant to this Section unless the
Borrower is terminating the Revolving Commitments in full.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Revolving
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower

 

41

--------------------------------------------------------------------------------



 

may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Revolving 
Commitments shall be permanent.  Each reduction of the Revolving Commitments
shall be made ratably among the Revolving Lenders in accordance with their
respective Revolving Commitments.

 

SECTION 2.10. Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Revolving Loan on the Maturity Date for the
Revolving Credit Facility and the unpaid principal amount of each Term Loan on
the Maturity Date for the Term Facility, and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date for the Revolving Credit Facility and ten (10) Business days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in the form attached hereto as Exhibit F-1 for notes
evidencing Revolving Loans and Exhibit F-2 for notes evidencing Term Loans (each
a “Note”).  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

42

--------------------------------------------------------------------------------



 

SECTION 2.11. Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

 

(b)                                 The Borrower shall notify the
Administrative  Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone or in writing of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Revolving Borrowing or Eurodollar Term
Borrowing, not later than 11:00 a.m., Minneapolis time, on the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing or ABR
Term Borrowing, not later than 11:00 a.m., Minneapolis time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, Minneapolis time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to (x) a Revolving Borrowing, the Administrative Agent shall advise the
Revolving Lenders of the contents thereof and (y) a Term Borrowing, the
Administrative Agent shall advise the Term Lenders of the contents thereof. 
Each partial prepayment of any Revolving Borrowing or Term Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing or Term Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Revolving Borrowing or Term Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

 

SECTION 2.12. Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender, an unused fee,
which shall accrue at the Unused Fee Rate on the daily amount of the difference
between the Revolving Commitment of such Lender and the sum of (i) the
outstanding principal balance of such Lender’s Revolving Loans and (ii) such
Lender’s LC Exposure during the period from and including the Effective Date to
but excluding the date on which such Revolving Commitment terminates, and
subject to adjustment  in accordance with Section 2.20.  The Unused Fee Rate
shall be calculated on a daily basis, and accrued unused fees shall be payable
quarterly in arrears on the last day of each March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any unused fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand.  All unused fees shall be
computed on the basis of a year of three hundred sixty (360) days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b)                                 [Reserved].

 

(c)                                  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates

 

43

--------------------------------------------------------------------------------



 

and the date on which such Lender ceases to have any LC Exposure, and (ii) to
the Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the fifth day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within ten (10) days after
demand.  All participation fees and fronting fees (collectively, “Letter of
Credit Fees”) shall be computed on the basis of a year of three hundred sixty
(360) days and shall be payable for the actual number of days elapsed.

 

(d)                                 For the period commencing on April 23, 2019 
and ending on and including the Term Facility Commitment Expiration Date, the
Borrower agrees to pay to the Administrative Agent, for the account of each Term
Lender, a ticking fee, which shall accrue at the rate of one-fifth of one
percent (0.20%) per annum on the average daily undrawn amount of such Term
Lender’s Term Commitment during such period.  Accrued ticking fees shall be
payable in arrears on July 5, 2019 and on September 5, 2019.  All ticking fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(e)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(f)                                   All fees payable hereunder shall be paid
on the dates due, in immediately available funds, to the Administrative Agent
(or to the Issuing Bank, in the case of fees payable to it) for distribution, in
the case of unused fees and participation and ticking fees, to the Lenders. 
Fees paid shall not be refundable under any circumstances.

 

SECTION 2.13. Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, two percent (2%) plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other

 

44

--------------------------------------------------------------------------------



 

amount, two percent (2%) plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments in accordance
with the terms hereof; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of three hundred sixty (360) days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

(f)                                   If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the Issuing Bank, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Bank), an amount equal to
the excess of the amount of interest that should have been paid for such period
over the amount of interest actually paid for such period.  This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the Issuing
Bank, as the case may be, under clause (b) above or under Article VII.  The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder for a
period of one hundred eighty (180) days.

 

SECTION 2.14. Alternate Rate of Interest.

 

(a)                                 Suspension of Adjusted LIBO Rate Loans. 
Anything herein to the contrary notwithstanding, unless and until a Replacement
Rate is implemented in accordance with clause (b) below, if, on or prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(i)                                     the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate for such Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect

 

45

--------------------------------------------------------------------------------



 

the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or in writing as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (or until a Replacement
Rate is implemented in accordance with clause (b) below) (which it shall do
promptly upon becoming aware thereof, (x) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a Eurodollar Borrowing shall be ineffective, and (y) if
any Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing, provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.  Upon receipt of any such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Loans or, failing that, will be deemed to have converted such
request into a request for an ABR Borrowing in the amount specified therein.

 

(b)                                 Replacement Rate.  Notwithstanding anything
to the contrary in clause (a) above, if the Administrative Agent has made the
determination (such determination to be conclusive absent manifest error) that
(i) the circumstances described in Sections 2.14(a) or 2.15 have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent and otherwise consistent with market practice generally)
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 2.14(b)(i), (b)(ii) or (b)(iii) occurs
with respect to the Replacement Rate or (B) the Administrative Agent (or the
Required Lenders through the Administrative Agent) notifies the Borrower that
the Replacement Rate does not adequately and fairly reflect the cost to the
Lenders of funding the Loans bearing interest at the Replacement Rate. In
connection with the establishment and application of the Replacement Rate, this
Agreement and the other Loan Documents shall be amended solely with the consent
of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.14(b).  Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 9.02), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects,
provided, no insufficiency in any such explanation shall effect or otherwise
impair

 

46

--------------------------------------------------------------------------------



 

such Lender’s objection to the proposed amendment).  To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (b), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).

 

SECTION 2.15. Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)  impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or similar assessment) against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then, upon the request of such Lender, Issuing Bank or Recipient, the Borrower
will pay to such Lender, the Issuing Bank or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered (provided that the determination of such
additional amounts shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Lender or the Issuing Bank under agreements having provisions similar
to this Section 2.15 after consideration of such factors as such Lender or the
Issuing Bank then reasonably determines to be relevant), and provided further,
that for the avoidance of doubt, that this Section 2.15 shall not apply with
respect to any Taxes for which a Loan Party has an indemnification obligation
under Section 2.17.

 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which

 

47

--------------------------------------------------------------------------------



 

such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered (provided
that the determination of such additional amounts shall be made in good faith
(and not on an arbitrary or capricious basis) and consistent with similarly
situated customers of the applicable Lender or the Issuing Bank under agreements
having provisions similar to this Section 2.15 after consideration of such
factors as such Lender or the Issuing Bank then reasonably determines to be
relevant).

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than one hundred eighty (180) days prior to the date
that such Lender or the Issuing Bank, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.16. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  Such loss, cost or
expense to any Lender shall be deemed to be equal to the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

48

--------------------------------------------------------------------------------



 

SECTION 2.17. Payments Free of Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Borrower.  The Loan
Parties shall jointly and severally indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority, and without duplication of any amounts with respect to
which payments were increased under Section 2.17(a).  A certificate setting
forth in reasonable detail a calculation as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent) (it being understood and agreed by the Loan Parties that
the insufficiency of any such calculation or the details thereof shall not
relieve the Loan Parties of any obligations under this Section), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the

 

49

--------------------------------------------------------------------------------



 

relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
two copies (or such other number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, properly completed and
executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, properly completed and executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable,

 

50

--------------------------------------------------------------------------------



 

establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 properly completed and executed originals of
IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit C-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, properly completed and executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

51

--------------------------------------------------------------------------------



 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority other than due to the failure of
the indemnified party to comply with applicable law) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i)                                     Defined Terms.  For purposes of this
Section 2.17, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., Minneapolis time, on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at the address set
forth in Section 9.01, except payments to be made directly to the Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest

 

52

--------------------------------------------------------------------------------



 

thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered,  such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

53

--------------------------------------------------------------------------------



 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Sections 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, (iii) any Lender becomes a
Defaulting Lender, or (iv) any Lender has failed to consent to a proposed
amendment, waiver, discharge or termination that under Section 9.02 requires the
consent of all the Lenders (or all the affected Lenders) and with respect to
which the Required Lenders shall have granted their consent, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) if such assignee
is not a Lender, the Borrower shall have received the prior written consent of
the Administrative Agent (and if a Commitment is being assigned, the Issuing
Bank), which consent shall not unreasonably be withheld, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments, and
(D) in the case of any such assignment and delegation resulting from the failure
to provide a consent, the assignee shall have given such consent and, as a
result of such assignment and delegation and any contemporaneous assignments and
delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected.  A Lender shall not be required to make any such
assignment

 

54

--------------------------------------------------------------------------------



 

and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

SECTION 2.20. Defaulting Lenders.Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the Commitment
of such Defaulting Lender pursuant to Section 2.12(a) and Section 2.12(d);

 

(b)                                 the Commitment, Revolving Credit Exposure,
and outstanding Term Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders, Required Revolving Lenders, or
Required Term Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of all Lenders or each Lender affected
thereby;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender (other than the portion of
such Swingline Exposure referred to in clause (b) of the definition of such
term) shall be reallocated among the non-Defaulting Revolving Lenders in
accordance with their respective Applicable Percentages but only (x) to the
extent that such reallocation does not, as to any non-Defaulting Revolving
Lender, cause such non-Defaulting Revolving Lender’s Revolving Credit Exposure
to exceed its Revolving Commitment and (y) if the conditions set forth in
Section 4.02 are satisfied at such time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
five (5) days following notice by the Administrative Agent (x) first, prepay the
portion of such Defaulting Lender’s Swingline Exposure that has not been
reallocated pursuant to clause (i) above and (y) second, cash collateralize for
the benefit of the Issuing Bank that portion of such Defaulting Lender’s LC
Exposure that has not been reallocated pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding, provided that the Borrower shall be permitted to use
Revolving Loans to make such prepayment or to post such cash collateral;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(c) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if any portion of the LC Exposure of the
non-Defaulting Lenders is reallocated pursuant to clause (i) above, then the
fees payable to the Lenders pursuant to Section 2.12(a) and
Section 2.12(c) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights

 

55

--------------------------------------------------------------------------------



 

or remedies of the Issuing Bank or any other Lender hereunder, all facility fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) and letter of credit fees payable under
Section 2.12(c) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, no Swingline Lenders shall be required to fund any Swingline Loan and
the Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and the then
outstanding LC Exposure of such Defaulting Lender will be one hundred percent
(100%) covered by the Revolving Commitments of the non-Defaulting Revolving
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and Swingline Exposure related to any newly made Swingline
Loan or LC Exposure related to any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Revolving Lenders in a manner consistent
with Section 2.20(c)(i) (and such Defaulting Lender shall not participate
therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) any
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit and such Lender is not contesting
those funding obligations, no Swingline Lender shall be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lenders or the Issuing Bank,
as the case may be, shall have entered into arrangements with the Borrower or
such Lender, satisfactory to each Swingline Lender or the Issuing Bank, as the
case may be, to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, each Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

SECTION 2.21. Extension of Revolving Credit Facility Maturity Date.

 

(a)                                 Requests for Extension.  The Borrower may by
notice to the Administrative Agent (who shall promptly notify the Lenders) not
earlier than one hundred twenty (120) days and not later than thirty (30) days
prior to the original Revolving Credit Maturity Date request that the Maturity
Date for the Revolving Credit Facility be extended to September 18, 2021 (the
“First Extended Revolving Credit Maturity Date”), and the Revolving Credit
Maturity Date shall be extended upon satisfaction of the conditions set forth in
Section 2.21(b) below.  Following the successful extension of the original
Revolving Credit Maturity Date to the First Extended Revolving Credit Maturity
Date, the Borrower may by notice to the Administrative Agent (who shall promptly
notify the Lenders) not earlier than one hundred twenty (120) days and not later
than thirty (30) days prior to the First Extended Revolving Credit Maturity Date
request that the Revolving Credit Maturity Date be extended to September 18,
2022, and the Revolving Credit Maturity Date shall be extended upon satisfaction
of the conditions set forth in Section 2.21(b) below.

 

56

--------------------------------------------------------------------------------



 

(b)                                 Conditions to Effectiveness of Extensions. 
As a condition precedent to each such extension, the Borrower shall pay to
Administrative Agent for the pro rata benefit of the Revolving Lenders, an
extension fee equal to 0.15% (15 basis points) of the aggregate Revolving
Commitments at the time of such extension, payable on the then current Revolving
Credit Maturity Date, and deliver to the Administrative Agent a certificate of
each Loan Party dated as of the then current Revolving Credit Maturity Date
signed by a Financial Officer of such Loan Party (i) approving or consenting to
such extension (and attaching resolutions adopted by such Loan Party approving
or consenting to such extension to the extent required under such Loan Party’s
organizational documents) and (ii) in the case of the Borrower, certifying that,
immediately before and after giving effect to such extension, (A) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects (expect to the extent
such representation and warranties are qualified by materiality, in which case
they shall be true and correction in all respects) on and as of the Revolving
Credit Maturity Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date, and except that for purposes of this
Section 2.21, the representations and warranties contained in Section 3.04 shall
be deemed to refer to the most recent statements furnished pursuant to
subsections (a) or (b), as applicable, of Section 5.01, (B) Borrower is in
compliance with all of the financial covenants set forth in Section 6.11 based
on the most recently delivered quarterly financial statements pursuant to the
terms hereof, (C) no Default or Event of Default exists and (D) each Guarantor
provides Administrative Agent with an affirmation and consent, in form and
substance reasonably acceptable to Administrative Agent.

 

SECTION 2.22. Increase in Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default or Event of Default, upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may from time to time, request
an increase in the aggregate Commitments to an amount (for all such requests)
not exceeding an aggregate total of $600,000,000 for all such Commitments;
provided that any such request for an increase shall be in a minimum amount of
$25,000,000, or such other amount as may be agreed upon by Borrower and
Administrative Agent.  Each request shall specify whether it is for an increase
of the Revolving Credit Facility or Term Facility.  At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders) as to whether it intends to seek approval for
increasing its Commitment.

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase
for the Revolving Credit Facility and/or Term Facility, as the case may be.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the Issuing Bank and the Swingline Lender (which approvals
shall not be unreasonably withheld), the Borrower may also

 

57

--------------------------------------------------------------------------------



 

invite additional assignees that are not Ineligible Institutions to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel, provided the consent of the Issuing
Banks and Swingline Lenders shall only be required for additional assignees for
the Revolving Credit Facility.

 

(d)                                 Effective Date and Allocations.  If the
aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Financial
Officer of such Loan Party (x) by such Loan Party approving or consenting to
such increase (and attaching resolutions adopted by such Loan Party approving or
consenting to such increase to the extent required under such Loan Party’s
organization documents), and (y) in the case of the Borrower, certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article III and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct as of such earlier
date, and except that for purposes of this Section 2.22, the representations and
warranties contained in Section 3.04 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) or (b), as applicable, of
Section 5.01 and (B) no Default exists.  In connection with an increase to the
Revolving Credit Facility, the Borrower shall prepay any Revolving Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 2.16)) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Revolving Commitments under this
Section.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.18 or 9.02 to the contrary.

 

SECTION 2.23. Addition and Removal of Unencumbered Properties.

 

(a)                                 Addition of Unencumbered Properties. 
Subject to subsection (b) of this Section 2.23 and Section 5.11, the Borrower
may at any time and from time to time designate additional Unencumbered
Properties meeting the definition of Unencumbered Properties by providing an
updated Schedule 3.13, the appropriate Subsidiary Guarantees (if required
pursuant to Section 5.11) and information regarding the new Subsidiary Guarantor
that is reasonably required under the Act (as defined in Section 9.15) and
similar “know your customer” requirements of the Lenders, at which time such
additional Unencumbered Properties shall be included for purposes of determining
the Borrower’s compliance with the Borrowing Base Covenants and the amount that
may be borrowed hereunder.  Borrower shall be deemed to have made each of the
representations and warranties in Section 3.13 (a) through (j) with respect to
each Unencumbered Property being designated.  At the time Borrower designates an
additional Unencumbered Property it shall also provide an updated calculation of
the maximum amount that is available to be drawn hereunder, which shall be in
form substantially similar to the availability calculation furnished to Lenders
on or prior to the date of the first Loan made hereunder, it

 

58

--------------------------------------------------------------------------------



 

being acknowledged that financial data presented for existing Unencumbered
Properties included in the last quarterly reporting package will be presented
based on information included therein and financial data for other Unencumbered
Properties shall be based on calculations described within the definition of
Unencumbered Property NOI.

 

(b)                                 Additional Due Diligence Prior to Equity
Release Date. In connection with the proposed designation of additional
Unencumbered Properties prior to the Equity Release Date, in addition to the
requirements set forth in subsection (a) of this Section 2.23, the Borrower
shall deliver to the Administrative Agent the following with respect to any such
additional proposed Unencumbered Property: (i) an updated Schedule 3.13 and
other due diligence information and documentation, in form and substance
reasonably satisfactory to the Administrative Agent, regarding such Property and
the proposed Subsidiary Guarantor, and (ii) rent rolls, leasing information and
the pro forma calculation of the Borrowing Base Covenants, it being acknowledged
that financial data presented for existing Unencumbered Properties included in
the last quarterly reporting package will be presented based on information
included therein and financial data for other Unencumbered Properties shall be
based on calculations described within the definition of Unencumbered Property
NOI, if reasonably required by Administrative Agent.  Administrative Agent
hereby notifies Borrower that pursuant to the preceding provision, for all new
Unencumbered Properties until such time as there are at least five Unencumbered
Properties with an Aggregate Unencumbered Property Value of at least
$75,000,000, it is requesting delivery of a title report, property condition
report, and environmental assessment. The foregoing shall not limit
Administrative Agent’s right to request other items for such Unencumbered
Properties in accordance with the terms hereof or its right to require due
diligence information and documentation for other additional Unencumbered
Properties designated by Borrower prior to the Equity Release Date in accordance
with the terms hereof.  The items required to be delivered under this subsection
(b) shall be deemed to be satisfactory if the Administrative Agent does not
notify the Borrower of its objection within ten (10) days after the delivery of
each such item to the Administrative Agent.

 

(c)                                  Removal of Unencumbered Properties.  The
Borrower may at any time and from time to time remove Unencumbered Properties by
providing an updated Schedule 3.13 reflecting which Properties will no longer
constitute Unencumbered Properties; provided that in connection therewith
Borrower shall demonstrate to Administrative Agent that following removal of
such Unencumbered Property that the Borrower continues to comply with Sections
6.12(a), (b) and (u) (based on the information as of the prior quarter) and
provided Borrower complies with Section 6.12(a), (b) and (c) (based on the
information as of the prior quarter) and there is no Event of Default at such
time, such Property shall no longer constitute an Unencumbered Property for
purposes hereof.  If a Subsidiary Guarantor no longer owns any Unencumbered
Property (including as a result of a Property ceasing to be an Unencumbered
Property), then such Subsidiary Guarantor shall automatically be released from
the Guaranty and shall cease to be a Guarantor subject to and in accordance with
Section 5.11 and the Pledge Agreement shall be deemed to be automatically
amended to release the ownership interest in such Subsidiary from the Equity
Pledge.  Borrower shall be deemed to have made each of the representations and
warranties in Section 3.13 with respect to the remaining Unencumbered Properties
as of the time each Unencumbered Property is removed.

 

59

--------------------------------------------------------------------------------



 

SECTION 2.24. Equity Pledge.

 

(a)                                 Pledge Agreement and Supplements.  Each time
Borrower designates a new Unencumbered Property prior to the Equity Release
Date, the Administrative Agent (or its counsel) shall have received (i) from
each Pledgor owning a direct equity interest in an entity owning such
Unencumbered Property either (x) a counterpart of the Pledge Agreement signed on
behalf of each such Pledgor or (y) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page) that each such Pledgor has signed a counterpart of the Pledge
Agreement or supplement, thereto, as applicable, (ii) UCC searches covering each
such Pledgor showing no liens on the Equity Interests being pledged,
(iii) solely on the Effective Date, a favorable written opinion (addressed to
the Administrative Agent and the Lenders and dated as of the Effective Date) of
counsel for the Borrower, covering such matters relating to such Pledgors, the
Equity Interests being pledged and the Pledge Agreement as the Administrative
Agent shall reasonably request and (iv) such documents, information and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the ownership, organization, existence, good standing and authority
of each such Pledgor and any other legal matters relating to the Pledgors or
Pledge Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(b)                                 Equity Pledge Release. The Equity Pledge
shall be released by the Administrative Agent upon request of the Borrower but
no earlier than the earliest date upon which all of the following conditions are
satisfied (such date, the “Equity Release Date”): (a) Total Asset Value is at
least $500,000,000; (b) the Consolidated Fixed Charge Coverage Ratio is greater
than or equal to 1.50 to 1.00; (c) the Consolidated Leverage Ratio is less than
or equal to sixty percent (60%); (d) the ratio of Total Secured Indebtedness to
Total Asset Value is less than or equal to fifty percent (50%); and (e) no
Default or Event of Default exists.  Any request by the Borrower for release
under this Section shall constitute a representation and warranty that as of the
date of the requested release and as of the date of release each of the
conditions to release set forth in this Section above are true and correct.

 

SECTION 2.25. Funds Transfer Disbursements.  The Borrower hereby authorizes the
Administrative Agent to disburse the proceeds of any Loan made by the Lenders or
any of their Affiliates pursuant to the Loan Documents as requested by an
authorized representative of the Borrower to any of the accounts designated in
the Disbursement Instruction Agreement.

 

ARTICLE III                      Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers.  Each of the Loan Parties are duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability.  The Transactions are within the
partnership or other organizational powers of each of the Loan Parties and have
been duly authorized by all necessary partnership or other organizational action
and, if required, partner or member action.  This Agreement and each other Loan
Document has been duly executed and delivered by the applicable Loan Parties and
constitutes a legal, valid and binding obligation of such Loan Parties,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting

 

60

--------------------------------------------------------------------------------



 

creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, except with respect to notices which have
already been given or where the failure to obtain any of the  foregoing would
not have a Material Adverse Effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents any of the
Loan Parties or any order of any Governmental Authority, the violation of would
have a Material Adverse Effect, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any of the Loan
Parties or its assets, or give rise to a right thereunder to require any payment
to be made by any of the Loan Parties, which would reasonably be expected to
have a Material Adverse Effect  and (d) will not result in the creation or
imposition of any Lien on any asset of the Loan Parties if the breach of the
foregoing would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.04. Financial Condition; No Material Adverse Change.  (a)  The
Borrower has heretofore furnished to the Lenders the consolidated balance sheet
and statements of income, stockholders equity and cash flows of the Trust and
its Subsidiaries as of and for the fiscal quarter and the portion of the fiscal
year ended September 30, 2018, certified by its chief financial officer.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Trust and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes.

 

(b)                                 Since the date of the most recent audited
Financial Statements delivered by Borrower, there has been no event or
circumstance, that has had a Material Adverse Effect.

 

SECTION 3.05. Properties.  (a)  Each of the Trust, Borrower and each Subsidiary
has good title to, or valid leasehold interests in, all its real property
material to its business, except for defects in title that would not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Unencumbered Property is subject to any Liens, other than
Permitted Encumbrances that are allowed by the definition of Unencumbered
Property.

 

(b)  Each of the Trust, Borrower and any Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such failure to own or license or such infringements that, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower after due and diligent
investigating, threatened against or affecting the Trust, Borrower or any of
their Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.

 

(b)                                 Except for the Disclosed Matters and except
with respect to any matter or events described in (i) through (iii) below that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither the Trust, Borrower nor any of their
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any

 

61

--------------------------------------------------------------------------------



 

Environmental Liability, or (iii) has received notice of any claim with respect
to any Environmental Liability.

 

(c)                                  Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in a Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements.  Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.08. Investment Company Status.  None of the Borrower, any Person
controlling the Borrower, nor any Subsidiary is required to be registered as an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

SECTION 3.09. Taxes.  Each of the Trust, the Borrower and their Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Trust, Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10. ERISA.

 

(a)                                 Neither Borrower nor any Guarantor is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. 2510.3-101,
as modified by Section 3(42) of ERISA (“Plan Assets”), and (ii) assuming that no
portion of the assets used by any Lender in connection with the transactions
contemplated under the Loan Documents constitutes Plan Assets, none of the
transactions contemplated by this Agreement (x) violate any applicable
governmental law substantially similar to Section 406 of ERISA or Section 4975
of the Code (such law, “Similar Law”) or (y) constitute a nonexempt prohibited
transaction (as such term is defined in Section 4975(c)(1)(A)-(D) of the Code or
Section 406(a) of ERISA) that could, in the case of clause (x) or (y), subject
the Administrative Agent or any of the Lenders to any material tax or penalty or
prohibited transactions imposed under Section 502(i) of ERISA, Section 4975 of
the Code or applicable Similar Law.

 

(b)                                 Except as would not reasonably be expected
to result in a Material Adverse Effect, (i) each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state laws and (ii) each Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination, opinion
or advisory letter from the Internal Revenue Service to the effect that the form
of such Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the Internal Revenue Service to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter is currently being processed by, or shall be timely submitted to, the
Internal Revenue Service, and, to the best knowledge of the Borrower, nothing
has occurred that would prevent or cause the loss of such tax-qualified status.

 

(c)                                  There are no pending or, to the knowledge
of the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any

 

62

--------------------------------------------------------------------------------



 

Plan that would reasonably be expected to have a Material Adverse Effect.  To
the knowledge of the Borrower, there has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or would reasonably be expected to result in a Material Adverse
Effect.

 

(d)                                 Except as would not reasonably be expected
to result in a Material Adverse Effect, (i) no ERISA Event has occurred, and the
Borrower is not aware of any fact, event or circumstance that would reasonably
be expected to constitute or result in an ERISA Event with respect to any Plan;
(ii) the Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Plan, and to the knowledge of
the Borrower, no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Plan, the funding target attainment percentage (as
defined in Section 430(d)(2) of the Code) was sixty percent (60%) or higher and
the Borrower does not know of any facts or circumstances that could reasonably
be expected to cause the funding target attainment percentage for any such Plan
to drop below sixty percent (60%) as of the most recent valuation date;
(iv) neither the Borrower nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and to the knowledge of the
Borrower, there are no premium payments with respect to any Plan which have
become due that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that would be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Plan has been terminated by the plan
administrator thereof nor by the PBGC, and to the knowledge of the Borrower, no
event or circumstance has occurred or exists that would reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Plan; provided, however, that, for purposes of this 3.10(c), “knowledge of
the Borrower” shall mean the actual knowledge of the Borrower after making
reasonable due and diligent inquiries of each ERISA Affiliate; provided,
further, that, on any date, the Borrower shall be deemed to have made such
reasonable due and diligent inquiry as to any such ERISA Affiliate as of such
date if it has made such inquiry within ninety (90) days of such date (it being
acknowledged that Borrower’s failure to conduct such inquiry shall not, by
itself, constitute a breach of this representation or the Agreement as a whole).

 

SECTION 3.11. Disclosure.  The Borrower has disclosed to the Administrative
Agent all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect.  As of the Effective Date, none of the other
reports, certificates or other information (other than projected financial
information and other information of a general economic or industry-specific
nature), in each case furnished in writing by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered by or on behalf of the Borrower hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that (i) as to written
information supplied by third parties, the Borrower represents only that it has
no actual knowledge of any material misstatement or omission therein, and
(ii) with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to have been reasonable at the time such information was prepared (it
being recognized by the Administrative Agent and the Lenders that actual results
during the period or periods covered by any such projections and forecasts may
differ from the projected or forecasted results and the differences may be
material).

 

63

--------------------------------------------------------------------------------



 

SECTION 3.12. Anti-Corruption Laws and
Sanctions.(i)                                    None of (x) the Trust, the
Borrower or any Subsidiary of the Trust or the Borrower or (y) to the knowledge
of the Trust, the Borrower or any such Subsidiary, (1) any of their respective
directors, officers, employees or controlled Affiliates or (2) any agent or
representative of the Trust, the Borrower or any of their respective
Subsidiaries that will act in any capacity in connection with or benefit from
any Loan or any other extension of credit made under the Loan Documents, (A) is
a Sanctioned Person or currently the subject or target of any Sanctions, (B) has
its assets located in a Sanctioned Country, (C) directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons or
(D) has taken any action, directly or indirectly, that would result in a
violation by such Persons of any Anti-Corruption Laws.  Each of the Trust, the
Borrower and any of their respective Subsidiaries has implemented and maintains
in effect policies and procedures reasonably designed to ensure compliance by
the Trust, the Borrower and such Subsidiaries and their respective directors,
officers, employees, agents and controlled Affiliates with Sanctions and the
Anti-Corruption Laws.  Each of the Trust, the Borrower and any of their
respective Subsidiaries, and to the knowledge of the Borrower, (aa) each
director, officer and employee of the Trust, the Borrower and each such
Subsidiary and (bb) each agent of the Trust, the Borrower or any of their
respective Subsidiaries that will act in any capacity in connection with or
benefit from any Loan or any other extension of credit made under the Loan
Documents, is in compliance with the Anti-Corruption Laws in all material
respects.

 

(ii)                                  No use of proceeds of any Borrowing or any
Letter of Credit have been used by any Loan Party, to the knowledge of any Loan
Party, (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, including any payments
(directly or indirectly) to a Sanctioned Person or a Sanctioned Country or
(iii) directly, or to the knowledge of any Loan Party, indirectly, in any manner
that will result in any violation of any Anti-Corruption Law or applicable
Sanctions.

 

SECTION 3.13. Unencumbered Properties.  Schedule 3.13 hereto contains a complete
and accurate description of Unencumbered Properties designated by the Borrower
to constitute Unencumbered Properties hereunder as of the Effective Date and as
supplemented from time to time in connection with the delivery of the
certificate required under Section 5.01(d) hereof or as set forth in
Section 2.23 and upon the inclusion or removal of a Property as an Unencumbered
Property for purposes of the Borrowing Base Covenants, including the entity that
owns each Unencumbered Property.  With respect to each Property identified from
time to time as an Unencumbered Property, Borrower hereby represents and
warrants as follows except to the extent disclosed in writing to the Lenders and
approved by the Required Lenders (which approval shall not be unreasonably
withheld):

 

(a)                                 No portion of any improvement on the
Unencumbered Property is located in an area identified by the Secretary of
Housing and Urban Development or any successor thereto as an area having special
flood hazards pursuant to the National Flood Insurance Act of 1968 or the Flood
Disaster Protection Act of 1973, as amended, or any successor law, or, if
located within any such area, Borrower or the applicable Subsidiary, to the
extent the same is available on commercially reasonable terms, has obtained and
will maintain insurance coverage for flood and other water damage in the amount
of the replacement cost of the improvements at the Unencumbered Property.

 

(b)                                 To the Borrower’s knowledge, the
Unencumbered Property and the present use and occupancy thereof are in material
compliance with all applicable zoning ordinances (without reliance upon
adjoining or other properties), building codes, land use and Environmental Laws
(“Applicable Laws”).

 

64

--------------------------------------------------------------------------------



 

(c)                                  Except to the extent not completed on
Assets Under Development and Land, the Unencumbered Property is served by all
utilities required for the current use thereof, all utility service is provided
by public utilities and the Unencumbered Property has accepted or is equipped to
accept such utility service.

 

(d)                                 Except to the extent not completed on Assets
Under Development and Land, all roads and streets necessary for service of and
access to the Unencumbered Property for the current use thereof have been
completed, are serviceable and all-weather and are physically and legally open
for use by the public.

 

(e)                                  Except to the extent not completed on
Assets Under Development and Land, the Unencumbered Property is served by public
water and sewer systems or, if the Unencumbered Property is not serviced by a
public water and sewer system, such alternate systems are adequate and meet, in
all material respects, all requirements and regulations of, and otherwise
complies in all material respects with, all Applicable Laws with respect to such
alternate systems.

 

(f)                                   Borrower is not aware of any material
latent or patent structural defect in the Unencumbered Property.  The
Unencumbered Property is free of damage and waste that would materially and
adversely affect the value of the Unencumbered Property (other than any casualty
loss being handled in accordance with the Loan Documents or condemnation
proceedings being handled in accordance with Loan Documents) and is in adequate
repair for its intended use.  The Unencumbered Property is free from material
damage caused by fire or other casualty (other than any casualty loss being
handled in accordance with the Loan Documents).  There is no pending or, to the
actual knowledge of Borrower, threatened condemnation proceedings affecting the
Unencumbered Property, or any material part thereof.

 

(g)                                  Except to the extent not completed on
Assets Under Development and Land, to Borrower’s knowledge, all liquid and solid
waste disposal, septic and sewer systems located on the Unencumbered Property
are in a condition and repair adequate for its intended use and, to Borrower’s
knowledge, in material compliance with all Applicable Laws with respect to such
systems or with respect to any Unencumbered Property will be upon completion of
such Unencumbered Property.

 

(h)                                 All improvements on the Unencumbered
Property lie within the boundaries and building restrictions of the legal
description of record of the Unencumbered Property other than encroachments that
do not materially adversely affect the use or occupancy of the Unencumbered
Property, no such improvements encroach upon easements benefiting the
Unencumbered Property other than encroachments that do not materially adversely
affect the use or occupancy of the Unencumbered Property and no improvements on
adjoining properties encroach upon the Unencumbered Property or easements
benefiting the Unencumbered Property other than encroachments that do not
materially adversely affect the use or occupancy of the Unencumbered Property. 
All access routes that materially benefit the Unencumbered Property are
available to Borrower or the applicable Subsidiary of the Borrower, constitute
permanent easements that benefit all or part of the Unencumbered Property or are
public property, and the Unencumbered Property, by virtue of such easements or
otherwise, is contiguous to a physically open, dedicated all weather public
street, and has any necessary permits for ingress and egress.

 

(i)                                     There are no material delinquent taxes,
ground rents, water charges, sewer rents, assessments, insurance premiums,
leasehold payments, or other outstanding

 

65

--------------------------------------------------------------------------------



 

charges affecting the Unencumbered Property except to the extent such items are
being contested in good faith and as to which adequate reserves have been
provided.

 

(j)                                    Each Unencumbered Property satisfies each
of the requirements set forth in the definition of “Unencumbered Property”.

 

A breach of any of the representations and warranties contained in this
Section 3.13 with respect to a Property shall disqualify such Property from
being an Unencumbered Property for so long as such breach continues (unless
otherwise approved by the Required Lenders) but shall not constitute a Default
(unless the elimination of such Property as an Unencumbered Property results in
a Default under one of the other provisions of this Agreement).

 

SECTION 3.14. Subsidiaries; Equity Interests.  As of the Effective Date,
Schedule 3.14 sets forth the direct owners of outstanding Equity Interests in
each Subsidiary Guarantor and such Equity Interests have been validly issued,
are, to the extent applicable, fully paid and nonassessable and are owned by
such owner free and clear of all Liens, other than Permitted Encumbrances.  At
least seventy percent (70%) of the Equity Interests in Borrower are owned by the
Trust.

 

SECTION 3.15. REIT Status.  The Trust is qualified or has elected status as a
real estate investment trust under Section 856 of the Code and currently is in
compliance in all material respects with all provisions of the Code currently
applicable to the qualification of the Trust as a real estate investment trust,
and with respect to any qualification requirements not yet applicable, will be
in compliance with those qualification requirements when applicable.

 

SECTION 3.16. No Default.  No Default has occurred and is continuing.

 

SECTION 3.17. Beneficial Ownership Certification.  As of the Effective Date, the
information included in the Beneficial Ownership Certification (if such
certification was required to be delivered by the Administrative Agent) is true
and correct in all respects.

 

SECTION 3.18. EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.

 

ARTICLE IV                       Conditions

 

SECTION 4.01. Effective Date of Obligations to Make Loans.  The obligations of
the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b)                                 The Administrative Agent (or its counsel)
shall have received from each Guarantor either (i) a counterpart of the Consent,
Reaffirmation and Agreement attached to this Agreement relating to the Guaranty
previously executed and delivered by such Guarantor or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of such Consent, Reaffirmation and
Agreement) that such Guarantor has signed a counterpart of such Consent,
Reaffirmation and Agreement.

 

66

--------------------------------------------------------------------------------



 

(c)                                  The Administrative Agent (or its counsel)
shall have received from Borrower, Trust and Advisor either (i) a counterpart of
the Consent, Reaffirmation and Agreement attached to this Agreement relating to
the Subordination Agreement, dated as of September 18, 2017, previously executed
and delivered by each of Borrower, Trust and Advisor or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of such Consent, Reaffirmation and
Agreement) that each of Borrower, Trust and Advisor has signed a counterpart of
such Consent, Reaffirmation and Agreement.

 

(d)                                 The Administrative Agent (or its counsel)
shall have received a favorable written opinion (addressed to the Administrative
Agent and the Lenders and dated the Effective Date) of Bryan Cave Leighton
Paisner LLP, counsel for the Borrower, covering such matters relating to the
Loan Parties, this Agreement or the Transactions as the Required Lenders shall
reasonably request.  The Borrower hereby requests such counsel to deliver such
opinion.

 

(e)                                  The Administrative Agent (or its counsel)
shall have received from each Pledgor either (i) a counterpart of the Consent,
Reaffirmation and Agreement attached to this Agreement relating to the Pledge
Agreement previously executed and delivered by such Pledgor or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of the such Consent, Reaffirmation and
Agreement) that such Pledgor has signed a counterpart of the such Consent,
Reaffirmation and Agreement and such other documents or instruments as are
necessary (if any), in the Administrative Agent’s sole discretion, to perfect
the security interest in the Collateral granted pursuant to the Pledge Agreement
and all items required to be delivered pursuant to such Pledge Agreement.

 

(f)                                   The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the Transactions and any other
legal matters relating to the Loan Parties, this Agreement or the Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.

 

(g)                                  The Administrative shall have received, in
form and substance satisfactory to the Administrative searches of (i) UCC
filings in the jurisdiction of incorporation or formation, as applicable, of
each Loan Party, Pledgor and each Subsidiary Guarantor copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist (other
than those approved by Administrative Agent in writing) and (ii) tax lien,
judgment and bankruptcy searches.

 

(h)                                 The Administrative Agent shall have received
a certificate, dated as of the Effective Date, and signed by a Vice President or
a Financial Officer of the Borrower, confirming compliance with the conditions
set forth in paragraphs (a) and (b) of Section 4.02, and containing a pro forma
calculation of the financial covenants set forth in Section 6.11 and the
Borrowing Base Covenants (which pro forma calculations may, in each case, take
into account, among other things, the straight line rent treatment of any free
rent periods for all leases that have commenced as of the Effective Date), in
each case for the fiscal quarter of Borrower ending December 31, 2018.

 

(i)                                     The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced,

 

67

--------------------------------------------------------------------------------



 

reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

 

(j)                                    All governmental and third party
approvals necessary or, in the discretion of the Administrative Agent, advisable
in connection with the Transactions and the continuing operations of the
Borrower and the Guarantors shall have been obtained and be in full force and
effect.

 

(k)                                 The Lenders shall have received the Trust’s
unaudited financial statements, dated September 30, 2018, in form and substance
reasonably satisfactory to the Administrative Agent.

 

(l)                                     The Lenders shall have received all
information regarding the Borrower and the Trust that is reasonably required
under the Patriot Act and similar “know your customer” requirements of the
Lenders.

 

(m)                             If Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, then Borrower shall deliver
to the Administrative Agent at least three (3) days prior to the Effective Date,
in form and substance satisfactory to the Administrative Agent, a Beneficial
Ownership Certification.

 

(n)                                 Administrative Agent shall have received a
completed and executed Disbursement Instruction Agreement, dated as of the
Effective Date, in the form attached hereto as Exhibit B.

 

(o)                                 Administrative Agent shall have received
evidence that all fees owing by the Loan Parties under the Existing Agreement
have been paid in full.

 

(p)                                 The Administrative Agent shall notify the
Borrower and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.  Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m.,
Minneapolis time, on February 25, 2019 (and, in the event such conditions are
not so satisfied or waived, the Commitments shall terminate at such time).

 

SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)                                 The representations and warranties of the
Borrower set forth in this Agreement shall be true and correct in all material
respects (except to the extent qualified by materiality in which case such
representations and warranties so qualified shall be true and correct in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent that such representations or warranties specifically refer to an
earlier date, in which case they were true and correct as of such earlier date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

68

--------------------------------------------------------------------------------



 

(c)                                  A replacement Disbursement Instruction
Agreement, to the extent that a Borrowing is to be disbursed in any manner other
than as described in the Disbursement Instruction Agreement then in effect.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V                            Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Administrative Agent (and the Administrative Agent
shall deliver to the Lenders promptly following receipt from the Borrower unless
such deliveries are posted on an Electronic System to which the Lenders have
access):

 

(a)                                 within one hundred twenty (120) days after
the end of each fiscal year of the Borrower, the audited (as to the Trust only)
consolidated balance sheet and related statements of income and retained
earnings and cash flows of the Consolidated Group as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification, commentary, or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)                                 within sixty (60) days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, the
unaudited consolidated balance sheet and related statements of income and
retained earnings and cash flows of the Consolidated Group as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year (if available), all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

(c)                                  concurrent with any delivery of financial
statements under clause (a) or (b) above, a Compliance Certificate executed by a
Financial Officer of the Borrower (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.11 and
6.12, and (iii) stating whether any material change in GAAP or in the
application thereof has occurred since the date of the most recent audited
Financial Statements delivered by Borrower that affects the Financial
Statements, and, if any such

 

69

--------------------------------------------------------------------------------



 

change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(d)                                 concurrent with the annual and quarterly
financial statements required under clauses (a) and (b) above, (i) a schedule of
the Unencumbered Properties comprising the Total Unencumbered Property Pool
Value, summarizing Unencumbered Property NOI, and (ii) if requested by
Administrative Agent prior to release of the Equity Pledge, rent rolls for the
Unencumbered Properties;

 

(e)                                  promptly after the same become publicly
available, upon request of Administrative Agent copies of all material periodic
and other reports, registration statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;

 

(f)                                   prior to the first day of each fiscal year
of the Borrower ending prior to the Maturity Date, projected balance sheets,
operating statements, profit and loss projections and cash flow budgets of the
Borrower and its Subsidiaries on a consolidated basis for each quarter of the
next succeeding fiscal year, all itemized in reasonable detail. The foregoing
shall be accompanied by pro forma calculations required to establish whether or
not the Borrower, and when appropriate its consolidated Subsidiaries, will be in
compliance with the covenants contained in Section 6.11 and at the end of each
fiscal quarter of the next succeeding fiscal year; and

 

(g)                                  promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as may be reasonably requested pursuant to a reasonable and
customary request by the Administrative Agent or any Lender.

 

Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 5.01(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address provided to Administrative Agent;
or (ii) on which such documents are publicly filed or are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

Subject to Section 9.12, the Borrower further agrees to clearly label the
financial statements described in clauses (a) and (b) (collectively, “Financial
Statements”) with a notice stating:

 

70

--------------------------------------------------------------------------------



 

“Confidential Financial Statements to be Provided to All Lenders, Including
Public-Siders” before delivering them to the Administrative Agent, but only if
such Financial Statements are not publicly filed.

 

SECTION 5.02. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)                                 the occurrence of any Default of which
Borrower has knowledge;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any Affiliate thereof that has a reasonable
likelihood of being adversely determined and, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event of which
the Borrower has knowledge that, alone or together with any such other ERISA
Events that have occurred, would reasonably be expected to result in Material
Adverse Effect; provided, however, that “knowledge” of the Borrower shall mean
the actual knowledge of the Borrower after making due and diligent inquiries of
each ERISA Affiliate having a substantial ownership interest in the Borrower;
provided further that, on any date, the Borrower shall be deemed to have made
such due and diligent inquiry as to any such ERISA Affiliate as of such date if
it has made such inquiry within 90 days of such date (it being acknowledged and
agreed that the Borrower is not required to make any such inquiry);

 

(d)                                 if reasonably requested by the
Administrative Agent, any change in the information provided in the Beneficial
Ownership Certification (if previously provided at the Administrative Agent’s
request) that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such Beneficial Ownership Certification; and

 

(e)                                  any other development of which Borrower is
aware that has resulted in, or would be reasonably expected to result in, a
Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 or any transfer not prohibited hereunder.

 

SECTION 5.04. Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

 

71

--------------------------------------------------------------------------------



 

SECTION 5.05. Maintenance of Properties; Insurance.The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to and necessary in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, to the extent that the failure to do
so, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, and (b) maintain (directly or indirectly through its
tenants), with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations (it being understood that, to the extent that insurance required
hereunder is maintained solely by a tenant of Borrower or a Subsidiary, then
Borrower and/or such Subsidiary, as applicable, shall be named as a loss payee
and additional insured under each such policy).

 

SECTION 5.06. Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
accordance with GAAP.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties (subject to the rights of tenants thereon), to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested.

 

SECTION 5.07. Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply in all material respects with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.  The
Borrower will maintain in effect and enforce policies and procedures reasonably
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, and employees with Anti-Corruption Laws and
applicable Sanctions.

 

SECTION 5.08. Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only for, and Letters of Credit will be issued only to support
general business purposes of the Borrower or its affiliates (including, but not
limited to debt refinancing, property acquisitions, new construction,
renovations, expansions, tenant improvement, refinancing of existing lines,
financing acquisition of permitted investments, and closing costs and equity
investments primarily associated with commercial real estate property
acquisitions or refinancings).  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.  The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall assure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, or
(C)  in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

SECTION 5.09. Accuracy of Information.  The Borrower will ensure that any
information (other than projected financial information and other information of
a general economic or industry-specific nature), in each case furnished in
writing by or on behalf of the Borrower to the Administrative Agent and if
applicable, the Lenders in connection with this Agreement or any amendment or
modification hereof or waiver hereunder (as modified or supplemented by other
information so furnished) contains no material misstatement of fact or does not
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading, and the furnishing of such information shall be deemed to be a
representation and warranty by the Borrower on

 

72

--------------------------------------------------------------------------------



 

the date thereof as to the matters specified in this Section 5.09, provided that
(i) as to written information supplied by third parties, the Borrower represents
only that it has no actual knowledge of any material misstatement or omission
therein, and (ii) with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to have been reasonable at the time it was prepared (it
being recognized by the Administrative Agent and the Lenders that actual results
during the period or periods covered by such projections and forecasts may
differ from the projected or forecasted results and the differences may be
material).

 

SECTION 5.10. REIT Status.  The Trust will at all times following its election
as a real estate investment trust, continue to elect to be treated as a real
estate investment trust and comply with all applicable provisions of the Code
necessary to allow the Trust to qualify for status as a real estate investment
trust.

 

SECTION 5.11. Subsidiary Guaranties.  Subject to the provisions set forth below,
the Borrower shall cause each of its Subsidiaries that owns a Property that is
included as an Unencumbered Property and so designated by Borrower for purposes
of determining Borrower’s compliance with the financial covenants contained in
this Agreement to execute and deliver to the Administrative Agent the Subsidiary
Guaranty as required under Article IV above.  For any Property added to the pool
of Unencumbered Properties after the date hereof, Borrower shall cause the
Subsidiary owning such Unencumbered Property to execute and deliver to the
Administrative Agent, on or prior to the date that such Property is included as
an Unencumbered Property for purposes of determining Borrower’s compliance with
the financial covenants contained in this Agreement, a joinder to the Subsidiary
Guaranty, and upon request of the Administrative Agent, supporting
organizational and authority documents and opinions similar to those provided
with respect to the Borrower and the Guarantors under Section 4.01.

 

A Subsidiary shall be automatically released from its obligations under the
Subsidiary Guaranty if (i) there is no Event of Default (or event which, upon
expiration of an applicable cure period, will become an Event of Default), and
(ii) Borrower delivers an updated Compliance Certificate to Administrative Agent
demonstrating compliance (based on information as of the end of the prior
quarter) with all financial covenants contained in Section 6.12(a), (b) and
(c) of this Agreement without such Subsidiary being included as a Subsidiary
Guarantor and without any Property owned by such Subsidiary being included as an
Unencumbered Property in the calculation of Borrower’s compliance with any of
the foregoing covenants pertaining to Unencumbered Properties, and representing
and warranting that based on the information as of the end of the prior quarter,
but without counting any Unencumbered Property owned by the Subsidiary Guarantor
being released as an Unencumbered Property, Borrower will continue to comply
with all of the financial covenants in this Agreement upon release of such
Subsidiary Guarantor.  In addition, each Subsidiary Guarantor may be released at
the request of the Borrower (and the Property owned by it may continue to be an
Unencumbered Property) once the Borrower or the Trust receives Investment Grade
Ratings from two of S&P, Moody’s or Fitch, provided that such Subsidiary
Guarantor is also released from any other unsecured debt or guaranties of
Indebtedness other than trade payables and other obligations incurred in the
ordinary course of business, provided that the Property owned by it may no
longer be considered an Unencumbered Property if such Subsidiary subsequently
incurs unsecured debt or enters into a guaranty of Indebtedness of another
Person (unless such Subsidiary executes a new Subsidiary Guaranty).  In
addition, at such time as the Borrower or the Trust receives Investment Grade
Ratings from two of S&P, Moody’s or Fitch, the Subsidiary owning an Unencumbered
Property shall not be required to be a Subsidiary Guarantor in order for such
Property to qualify as an Unencumbered Property so long as the Subsidiary owning
such Unencumbered Property does not have any other outstanding unsecured debt
(other than trade payables and other obligations incurred in the ordinary course
of business) or guarantees of Indebtedness.  Subject to the foregoing, the
Administrative Agent shall, from time to time, upon request from the Borrower,
execute and deliver to the Borrower a written acknowledgement that a Subsidiary
has been released from its obligations under the Subsidiary

 

73

--------------------------------------------------------------------------------



 

Guaranty and the Lenders and the Issuing Bank hereby authorize the
Administrative Agent to deliver such acknowledgement.

 

SECTION 5.12. No Plan Assets.  The Borrower and each Guarantor will, for so long
as this Agreement is outstanding, (i) use reasonable efforts to ensure that none
of its assets constitute Plan Assets and (ii) not take any action, or omit to
take any action, which would cause any of the transactions contemplated in this
Agreement to be (x) a non-exempt prohibited transaction under
Section 4975(c)(1)(A)-(D) of the Code or Section 406(a) or ERISA or (y) a
violation of any applicable Similar Law that would, in the case of either clause
(x) or (y), subject the Administrative Agent or any of the Lenders, on account
of any Loan or execution of the Loan Documents hereunder, to any material tax or
penalty or prohibited transactions imposed under Section 502(i) of ERISA or
Section 4975 of the Code or any applicable Similar Law.   The Borrower will
provide evidence that the foregoing requirements are satisfied from time to time
as reasonably requested by the Administrative Agent in its sole discretion.

 

ARTICLE VI                       Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

SECTION 6.01. Indebtedness; Negative Pledges.  The Borrower will not permit
(i) any Subsidiary Guarantor or, following release of the Subsidiary Guaranty,
any Subsidiary owning an Unencumbered Property, to create, incur, assume or
permit to exist any Indebtedness (excluding obligations under the Loan
Documents, current trade payables, unsecured Indebtedness in the ordinary course
of business that is not for borrowed money and completion and similar bonds in
the ordinary course of business), and (ii) negative pledge clauses or similar
covenants or restrictions or agreements which would entitle an entity to the
benefit of any lien upon the occurrence of any contingency (including, without
limitation, pursuant to an “equal and ratable” clause) on any Unencumbered
Property (other than Permitted Encumbrances provided that Permitted Encumbrances
under clauses (h) and (l) of the definition thereof must be in favor of a Loan
Party); provided, however, that (a) the foregoing restrictions in (i) and
(ii) shall not apply to an unsecured term loan or private placement facility or
bond offering (or any guaranty of any of the foregoing) that is pari passu to
the Loans (or the Guarantees, as applicable), and (b) clause (ii) shall not
apply to (1) restrictions and conditions imposed by law or by this Agreement,
(2) restrictions and conditions existing on the date hereof identified on
Schedule 6.01 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(3) customary restrictions and conditions contained in agreements relating to
the sale of an asset or a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the asset or Subsidiary that is to be
sold and such sale is permitted hereunder, (4) customary provisions in leases,
licenses and other contracts restricting the assignment thereof or (5) customary
restrictions in connection with any Permitted Encumbrance or any document or
instrument governing any Permitted Encumbrance (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Encumbrance).

 

SECTION 6.02. Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any Unencumbered
Property, whether now owned or hereafter acquired, or assign or sell any income
or revenues (including accounts receivable) or rights in respect of any
Unencumbered Property, except for those Permitted Encumbrances permitted by the
definition of Unencumbered Property.

 

SECTION 6.03. Fundamental Changes.  The Borrower will not, and will not permit
any Subsidiary to, (i) whether pursuant to a Delaware LLC Division or otherwise,
merge into or consolidate

 

74

--------------------------------------------------------------------------------



 

with any other Person, or permit any other Person to merge into or consolidate
with it, (ii) sell, transfer, lease or otherwise dispose of (in one transaction
or in a series of transactions) all or substantially all/any substantial part of
its assets, or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired), (iii) whether pursuant
to a Delaware LLC Division or otherwise, liquidate or dissolve, (iv) divide into
two or more Persons, including becoming a Delaware Divided LLC (whether or not
the original Person survives such division) or (v) create, or reorganize into,
one or more series pursuant to a Delaware LLC Division, or except that, so long
as no Default exists or would result therefrom:

 

(a)                                 any Person may merge or consolidate with or
into (i) the Borrower or the Trust, provided that the Borrower or the Trust, as
applicable, shall be the continuing or surviving Person and there is no Change
in Control, or (ii) any one or more other Subsidiaries, including newly formed
Subsidiaries, provided that when any Subsidiary Guarantor is merging or
consolidating with or into another Subsidiary that is not a Subsidiary
Guarantor, the Subsidiary Guarantor shall be the continuing or surviving Person;

 

(b)                                 any Subsidiary may merge, dissolve or
liquidate, or sell, transfer, lease or otherwise dispose of any, all or
substantially all of its assets, and Borrower may sell, transfer or otherwise
dispose of any or all of its direct and indirect Equity Interests in any
Subsidiary, provided that if such Subsidiary owns a Property that had been
included as an Unencumbered Property, Borrower shall have complied with the
requirements of Section 2.23(c) for removal of such Unencumbered Property;

 

(c)                                  Borrower or Trust may enter into a merger
in which such entity is the survivor, and there is no Change in Control and
Borrower has complied with Section 6.09, to the extent applicable;

 

(d)                                 Any Loan Party may sell, transfer, lease or
otherwise dispose of any, all or substantially all of its assets (upon voluntary
liquidation or otherwise) to any other Loan Party (or to any Person that becomes
concurrently with such sale, transfer, lease or other disposition a Loan Party
pursuant to Section 5.11); provided, any Loan Party that is a Wholly-Owned
Subsidiary shall only be permitted to sell, transfer, lease or dispose of its
assets to another Wholly-Owned Subsidiary pursuant to this clause (d); and

 

(e)                                  Any Subsidiary that is not a Loan Party may
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, pursuant to a
Delaware LLC Division and may consummate any transaction described in clauses
(iv) and (v) above.

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.  Except
as permitted in Section 6.03, the Borrower will not, and will not permit any of
its Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Wholly-Owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except for industrial properties, Cash and
Permitted Investments and except that investments shall be permitted in the
following categories of assets provided that at any time after Total Asset Value
exceeds $300,000,000 for the first time, investments described in (a) through
(e) below shall not exceed an aggregate thirty percent (30%) (determined after
giving effect to any deductions for any amounts which exceed the thresholds
described in (a) through (e) below) of Total Asset Value, and shall be subject
to individual limits set forth below:

 

(a)                                 Ownership of Land up to five percent (5%) of
Total Asset Value;

 

75

--------------------------------------------------------------------------------



 

(b)                                 Investments in Unconsolidated Affiliates
(including real estate funds or privately held companies) up to twenty percent
(20%) of Total Asset Value;

 

(c)                                  Ownership of non-industrial improved
Properties up to ten percent (10%) of Total Asset Value;

 

(d)                                 Debt Instruments (including mezzanine debt
and mortgage notes) and investment in any REIT stocks or REIT preferred
securities up to five percent (5%) of Total Asset Value; and

 

(e)                                  Ownership of Assets Under Development
(which for this purpose shall be the book value plus the budgeted cost to
complete) up to ten percent (10%) of Total Asset Value.

 

In the event that any Investments exceed the maximum amounts set forth above
(including the thirty percent (30%) limitation for the investments described in
clauses (a) through (e) above), such excess Investments shall not constitute an
Event of Default but shall be excluded (without duplication) from the
calculation of the financial covenants in Section 6.11.

 

SECTION 6.05. Swap Agreements.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual or expected exposure (other than those in respect of
Equity Interests  of the Borrower or any of its Subsidiaries), or (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

 

SECTION 6.06. Restricted Payments.  Without the consent of the Required Lenders,
the Borrower will not, and will not permit any of its Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted Payment
at any time during which an Event of Default is continuing, except (i) to the
extent necessary for the Trust or any Subsidiary of the Trust that is a real
estate investment trust to maintain its status as a real estate investment
trust, so long as no Event of Default under Section 7.01(h) or (i) has occurred
and is continuing, and (ii) distributions by any Subsidiary directly or
indirectly to the Borrower.

 

SECTION 6.07. Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not materially less favorable to the Borrower or such Subsidiary
taken as a whole than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Borrower and its
Subsidiaries not involving any other Affiliate, (c)  any Restricted Payment
permitted by Section 6.06, and (d) pursuant to each of the agreements listed on
Schedule 6.07 attached hereto together with any amendment, modification,
renewal, replacement or similar agreement entered into on terms which are not
materially less favorable to the Borrower or the Trust (taken as a whole) than
the Agreement set forth on Schedule 6.07.

 

SECTION 6.08. Reserved.

 

SECTION 6.09. Transfers of Direct or Indirect Interests in Borrower.  In
addition to the requirement that Borrower shall not permit transfers of direct
or indirect interests in Borrower that result in a Change in Control, if the
transfer will result in there being a direct or indirect owner of twenty-five

 

76

--------------------------------------------------------------------------------



 

percent (25%) or more in the Borrower (other than an entity that owns, directly
or indirectly, twenty-five percent (25%) or more of the Borrower as of the date
hereof), (a “Material Transfer”) Borrower shall give Administrative Agent prior
notice of such Material Transfer and provide to Administrative Agent such
information about the transferee as Administrative Agent or any Lender may
reasonably request.  In addition, no Material Transfer of a direct or indirect
interest in the Borrower shall be permitted if such transfer: (i) would result
in the representation in Section 3.12 to not be true, (ii) would result in a
violation of applicable U.S. Federal law or regulation for Lenders to have a
loan outstanding to a borrower in which such proposed transferee owns a direct
or indirect interest, or (iii) would in the good faith judgment of the
Administrative Agent result in a reasonable likelihood of “reputational risk”
for Administrative Agent as a result of doing business with such transferee.  In
the event that the Borrower advises the Administrative Agent of a Material
Transfer, if Administrative Agent believes that such Material Transfer would
violate (ii) or (iii) above, Administrative Agent shall so advise Borrower
within ten (10) Business Days (or, if requested by the Administrative Agent,
such longer period of time as is required for Administrative Agent and Lenders
to complete all diligence and compliance searches that are, in each case,
required by law or regulations applicable to Administrative Agent or any such
Lender (the “Additional Due Diligence Period”) after receipt of a notice of the
proposed transfer, and the failure of Administrative Agent to do so within such
ten (10) Business Day time period (or ten (10) Business Days following the end
of such Additional Due Diligence Period) shall be deemed to be a determination
by the Lenders that such proposed Material Transfer does not violate clauses
(ii) or (iii) above.  The Administrative Agent shall promptly notify the
Borrower when the Additional Due Diligence Period ends.

 

SECTION 6.10. Sanctions Laws and Regulations.  The Borrower shall not, and shall
not permit any other Loan Party, any other Subsidiary or any of its of their
respective directors, officers or employees or, to its actual knowledge, agents
to, use any proceeds of the Loans or any Letter of Credit to purchase or carry,
or to reduce or retire or refinance any credit incurred to purchase or carry,
any margin stock (within the meaning of Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System) or to extend credit to others
for the purpose of purchasing or carrying any such margin stock.  The Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary to,
use any proceeds of the Loans or any Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any applicable
Anti-Corruption Laws, (b) for the purpose of funding, financing or (to the
knowledge of any Loan Party) facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(c) in any other manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

SECTION 6.11. Financial Covenants.

 

The Borrower shall not:

 

(a)                                 Consolidated Tangible Net Worth. Prior to
September 30, 2019, permit the Consolidated Tangible Net Worth of the
Consolidated Group as of the last day of any fiscal quarter to be less than
$174,158,750 plus seventy-five percent (75%) of the aggregate proceeds received
by the Consolidated Group (net of reasonable related fees and expenses and net
of any redemption of shares, units or other ownership interest in the
Consolidated Group during such period) in connection with any offering of stock
or other equity after the Effective Date.  On and after September 30, 2019,
permit the Consolidated Tangible Net Worth as of the last day of any fiscal
quarter to be less than $175,000,000; provided that if the Consolidated Tangible
Net Worth is less than $175,000,000 but more than $100,000,000, such shortfall
shall not be a Default hereunder so long as within fifteen (15) days following
such shortfall the Revolving Credit Facility is reduced by an amount that
results in the ratio of the Consolidated Tangible Net Worth to the Commitment to
equal or exceed 1.75:1.00 pursuant to such documentation as Administrative Agent
may

 

77

--------------------------------------------------------------------------------



 

reasonably require to evidence same.  Notwithstanding anything to the contrary
in the Agreement, such documentation shall not require the consent or signature
of any Lender.  In the event any such reduction would cause the Revolving Credit
Exposure of any Lender to exceed its Revolving Commitment, then the Borrower
shall repay the Revolving Loans in an amount necessary to eliminate such excess
within five (5) days following notice from Administrative Agent.

 

(b)                                 Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio to be less than
(i) 1.35:1.00 as of the last day of each fiscal quarter ending March 31, 2019
(for the avoidance of doubt, such calculation shall be for the three (3) month
period ending on such date), June 30, 2019 and September 30, 2019 and
(ii) 1.50:1.00 as of the last day of any fiscal quarter thereafter.  In all
cases, the Consolidated Fixed Charge Coverage Ratio shall be determined based on
information for the most recent quarter annualized.

 

(c)                                  Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio to be more than sixty percent (60%) as of the last
day of any fiscal quarter, which maximum percentage shall be increased to
sixty-five percent (65%) for four (4) consecutive quarters following a Material
Acquisition.

 

(d)                                 Secured Indebtedness.  Permit Total Secured
Indebtedness to Total Asset Value to exceed (i) fifty percent (50%) as of the
last day of any fiscal quarter during the period beginning on (and including)
December 31, 2018 and ending on (and including) June 30, 2020, and
(ii) forty-five percent (45%) as of the last day of each fiscal quarter
thereafter.

 

(e)                                  Secured Recourse Indebtedness.  Permit
Total Secured Recourse Indebtedness to exceed fifteen percent (15%) of Total
Asset Value as of the last day of any fiscal quarter, excluding recourse
associated with interest rate hedges.

 

Notwithstanding anything in this Section 6.11 to the contrary, to the extent
Borrower qualifies for and requests the determination of an Equity Release Date
in accordance with Section 2.24(b), and at the time of such release the
financial covenants required to be satisfied by Borrower to effect such release
are more onerous than those required in this Section 6.11, then the more onerous
financial covenants shall be required to be maintained from and after the Equity
Release Date, measured quarterly; provided that if, as of any quarter end after
the Equity Release Date, the Total Asset Value is less than $500,000,000, then
no Default or Event of Default shall occur as a result thereof if, at any time
within sixty (60) days from the end of such quarter, either the Total Asset
Value shall be greater than $500,000,000 or the Borrower shall have caused the
Equity Pledge to be reinstated by complying with, and delivering to the
Administrative Agent those items required by, Section 2.24(a).

 

SECTION 6.12. Borrowing Base Covenants.

 

The Borrower shall:

 

(a)                                 Maximum Unencumbered Property Pool Debt
Yield.  At all times prior to the Equity Release Date (but not thereafter), not
permit the ratio of Unencumbered Property NOI to Total Unsecured Indebtedness to
be less than eight and one half percent (8.5%); provided that such minimum ratio
shall be decreased to eight percent (8%) for the four (4) consecutive quarters
immediately following a Material Acquisition.

 

78

--------------------------------------------------------------------------------



 

(b)                                 Maximum Unencumbered Interest Coverage
Ratio.  At all times after the Equity Release Date (but not prior to), not
permit the Unencumbered Interest Coverage Ratio to be less than 2.00:1.00.

 

(c)                                  Maximum Unencumbered Property Pool Leverage
Ratio.  Not permit the Unencumbered Property Pool Leverage Ratio to be more than
sixty percent (60%), which maximum percentage shall be increased to sixty-five
percent (65%) for the four (4) consecutive quarters immediately following a
Material Acquisition.

 

(d)                                 Unencumbered Property Pool Criteria.  Comply
with the following requirements regarding Unencumbered Properties:

 

(i)                                     Commencing March 31, 2019, there must be
a minimum of $50,000,000 in Total Unencumbered Property Pool Value at all times;

 

(ii)                                  Commencing March 31, 2019, there must be
at least five (5) Unencumbered Properties;

 

(iii)                               Each Unencumbered Property must be located
in the continental United States and be either (x) directly or indirectly wholly
owned by the Borrower or (y) at least ninety-five percent (95%) directly or
indirectly owned by Borrower in the event such Unencumbered Property owner is a
real estate investment trust (or owned directly or indirectly by a real estate
investment trust); provided that, at any time that Total Asset Value is greater
than $400,000,000, no more than ten percent (10%) of the Total Unencumbered
Property Pool Value may be attributable to Unencumbered Property included
pursuant to this clause (y);

 

(iv)                              Commencing March 31, 2019, no single
Unencumbered Property shall account for more than twenty-five percent (25%) of
Total Unencumbered Property Pool Value and any amount in excess of twenty-five
percent (25%) shall be disregarded for purposes of determining Total
Unencumbered Property Pool Value and Unencumbered Property NOI, but shall not
constitute a Default hereunder;

 

(v)                                 Commencing March 31, 2019, the percentage of
Total Unencumbered Property Pool Value attributable to Unencumbered Property NOI
from a single tenant shall not exceed (x) twenty-five percent (25%) if the
tenant has an Investment Grade Rating (or another comparable tenant reasonably
approved by the Required Lenders for treatment as an investment grade tenant for
the purpose of this provision) or (y) twenty percent (20%) for all other
tenants, and any amount in excess of twenty-five percent (25%) or twenty percent
(20%), respectively, shall be disregarded for purposes of determining Total
Unencumbered Property Pool Value and Unencumbered Property NOI, but shall not
constitute a Default hereunder.

 

(vi)                              (x) If Total Asset Value is less than
$1,000,000,000, then no more than ten percent (10%) of Total Unencumbered
Property Pool Value may be attributable to (A) Assets Under Development,
(B) Unencumbered Property that is non-industrial improved property or incidental
thereto and (C) Land or (y) if Total Asset Value is more than or equal to
$1,000,000,000, then no more than twenty-five percent (25%) of Total
Unencumbered Property Pool Value may be attributable to (A) Assets Under
Development, (B) Unencumbered Property that is non-industrial (or uses
incidental thereto) improved property, (C) Land and (D) Lease-Up Properties that
are being valued at Property Investment Value after the applicable Lease-Up
Property has been owned for more than eighteen (18) months.

 

79

--------------------------------------------------------------------------------



 

(vii)                           Commencing March 31, 2019, no more than ten
percent (10%) of Total Unencumbered Property Pool Value may be attributable to
Unencumbered Properties that are ground leased under Financeable Ground Leases
(as opposed to being owned in fee simple by the Borrower or a Subsidiary
Guarantor).

 

ARTICLE VII                  Events of Default

 

SECTION 7.01. Events of Default.  If any of the following events (“Events of
Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee and such failure shall continue unremedied for a period
of five days or the Borrower shall fail to pay any other amount (other than an
amount referred to in clause (a) of this Article) payable under this Agreement
or any other Loan Document, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days after
receipt of written notice of such failure;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Loan Party in this Agreement
or any other Loan Document or any amendment or modification thereof or waiver
thereunder, or in any certificate or other material document delivered by or on
behalf of Borrower pursuant to the requirements contained in this Agreement, any
Loan Document, or any amendment or modification hereof or waiver hereunder,
shall prove to have been materially incorrect when made or deemed made;

 

(d)                                 the Borrower or any other Loan Party (to the
extent that the covenant or agreement noted below expressly require performance
by such Loan Party) shall fail to observe or perform any covenant or agreement
contained in Section 5.02, 5.03 (with respect to the Borrower’s existence),
5.08, 6.03, 6.04, 6.06, 6.10 or 6.11;

 

(e)                                  the Borrower or any other Loan Party (to
the extent such covenant, condition or restriction expressly requires
performance by such Loan Party) shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than Sections 6.11 or
6.12, those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document, and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Borrower;
provided that such period shall be extended for up to an additional thirty (30)
days so long as such breach is reasonably susceptible of cure within such
additional period and the Borrower or such Loan Party, as applicable, diligently
and in good faith continues to prosecute such cure to completion;

 

(f)                                   the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 6.12 and
Borrower shall not have, within sixty (60) days after notice thereof from the
Administrative Agent to the Borrower, made or caused to be made a prepayment of
the Loans in an amount such that, had such prepayment been made on the last day
of the fiscal quarter in which such failure occurred, no such failure shall

 

80

--------------------------------------------------------------------------------



 

have occurred; provided that the Lenders shall have no obligation to make
additional Loans during such sixty (60) day period unless or until such
prepayment is made;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to Indebtedness that becomes due as a result of a casualty or insurance recovery
event or any voluntary sale or transfer of the property or assets;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Loan Party or
its debts, or of a substantial part of its assets, in each case under any 
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Loan Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for ninety (90) days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Loan Party shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, or (v) make a general assignment for the benefit of creditors;

 

(j)                                    the Borrower or any Loan Party shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $10,000,000 if Total Asset Value is
less than $500,000,000 and $25,000,000 if Total Asset Value is $500,000,000 or
more, shall be rendered against the Borrower, any Loan Party or any combination
thereof (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) and, in either case (A) the same
shall remain undischarged for a period of sixty (60) consecutive days during
which execution shall not be effectively stayed, or (B) enforcement proceedings
shall be legally taken by a judgment creditor to attach or levy upon any assets
of the Borrower or any Loan Party to enforce any such judgment but only if
Borrower or any applicable party has not paid such judgment or otherwise set
aside such judgment within thirty (30) days after the commencement of
enforcement proceedings;

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

 

81

--------------------------------------------------------------------------------



 

(m)                             on or after September 30, 2019, the Consolidated
Tangible Net Worth is less than $100,000,000;

 

(n)                                 a Change in Control shall occur; or

 

(o)                                 any Lien purported to be created by the
Pledge Agreement shall cease to be (other than as a result of any action or
inaction by the Administrative Agent or any Lender), or shall be asserted in
writing by any Loan Party not to be, a valid and perfected Lien on the equity
interests pledged thereunder (subject to Liens permitted hereunder), except in
connection with a release of such equity interest in accordance with the terms
of this Agreement.

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, with the
consent of the Required Lenders, and shall, at the request of the Required
Lenders by notice to the Borrower, take any of the following actions, at the
same or different times:  (i) terminate the Commitments (including the Swingline
Commitments and the Letter of Credit Commitments), and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) require cash
collateral for the LC Exposure in accordance with Section 2.06(i) hereof; and in
case of any event with respect to the Borrower described in clause (h) or (i) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding and cash collateral for the LC Exposure, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

SECTION 7.02. Application of Funds.  After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall, subject
to the provisions of Section 2.20, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) then due and payable to
the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) then due and payable to the Lenders and Issuing Bank (including
fees, charges and disbursements of counsel to the respective Lenders and the
Issuing Bank (including fees and time charges for attorneys who may be employees
of any Lender or the Issuing Bank), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting unpaid Letter
of Credit Fees and accrued and unpaid interest on the Loans, LC Disbursements
and other Obligations then due and payable, ratably among the Lenders and the LC
Issuer in proportion to the respective amounts described in this clause Third
payable to them;

 

82

--------------------------------------------------------------------------------



 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Disbursements, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them; and

 

Last, the balance, if any, after all of the Obligations then due and payable
have been paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE VIII             The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default (other than a payment Default) unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, or any
other Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other

 

83

--------------------------------------------------------------------------------



 

experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, with the reasonable
consent of the Borrower (so long as no Event of Default has occurred and is
continuing), to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the reasonable
consent of the Borrower so long as no Event of Default has occurred and is
continuing, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

84

--------------------------------------------------------------------------------



 

All communications from the Administrative Agent to Lenders requesting Lenders’
determination, consent or approval (i) shall be given in the form of a written
notice to each Lender, (ii) shall be accompanied by a description of the matter
as to which such determination, consent or approval is requested, (iii) shall
include a legend substantially as follows, printed in capital letters or
boldface type:

 

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE.  FAILURE TO RESPOND WITHIN TEN
(10) BUSINESS DAYS AFTER THE DELIVERY OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE MATTER DESCRIBED ABOVE.”

 

and (iv) shall include Administrative Agent’s recommended course of action or
determination in respect thereof.  Each Lender shall reply promptly to any such
request, but in any event within ten (10) Business Days after the delivery of
such request by Administrative Agent (the “Lender Reply Period”).  Unless a
Lender shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent within the Lender Reply
Period, such Lender shall be deemed to have approved of or consented to such
recommendation or determination.  With respect to decisions requiring the
approval of the Required Lenders or all Lenders, Administrative Agent shall
timely submit any required written notices to all Lenders and upon receiving the
required approval or consent shall follow the course of action or determination
recommended by Administrative Agent or such other course of action recommended
by the Required Lenders or all of the Lenders, as the case may be, and each
non-responding Lender shall be deemed to have concurred with such recommended
course of action.  Nothing in this provision shall restrict the Administrative
Agent from requesting a reply to a request for an approval in less than ten
(10) Business Days but the deemed approval provided in this provision shall not
apply until the expiration of a ten Business Day period.

 

Each of the Revolving Credit Facility Joint Lead Arrangers and Joint
Bookrunners, Term Facility Joint Lead Arrangers and Joint Bookrunners,
Syndication Agent and Documentation Agent (collectively, the “Titled Agents”) in
their respective capacities, assume no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders.  The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, the Issuing Bank, the Borrower or any other Loan Party and the use of
such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.  Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
Borrower agrees that Merrill Lynch, Pierce, Fenner & Smith Incorporated may,
without notice to the Borrower or any other Loan Party, assign its rights and
obligations as a Joint Lead Arranger under the Loan Documents to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date hereof.

 

ARTICLE IX                       Miscellaneous

 

SECTION 9.01. Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service
or sent by electronic mail, as follows:

 

(i)                                     if to the Borrower, to it at c/o Black
Creek Group, 518 Seventeenth Street, Suite 1700, Denver, CO 80202, Attention:
Thomas G. McGonagle, Chief

 

85

--------------------------------------------------------------------------------



 

Financial Officer  (Telecopy No. (303) 869-4602, Email:
tom.mcgonagle@blackcreekgroup.com), with a copy to:  c/o Black Creek Group, 518
Seventeenth Street, Suite 1700, Denver, CO 80202, Attention of General Counsel
(Email: josh.widoff@blackcreekgroup.com);

 

(ii)                                  if to the Administrative Agent, to Wells
Fargo, 600 S. 4th Street, 9th Floor, Minneapolis, MN 55415, Attention: Kirby D.
Wilson (E-mail: kirby.d.wilson@wellsfargo.com), with copies to: Wells Fargo, 550
South Tryon Street, Charlotte, NC 28202, Attention:  Lindsey Denton Hucks
(E-mail: lindsey.hucks@wellsfargo.com), and to Wells Fargo Bank, 10 South Wacker
Drive, Chicago, IL 60606, Attention: Craig Koshkarian (Email:
koshk@wellsfargo.com);

 

(iii)                               if to the Issuing Bank, to Wells Fargo
attention Lindsey Denton Hucks, 550 South Tryon Street, Charlotte, NC 28202
(E-mail: lindsey.hucks@wellsfargo.com), with a copy to Wells Fargo Bank, 10
South Wacker Drive, Chicago, IL 60606, Attention: Craig Koshkarian (Email:
koshk@wellsfargo.com); or

 

(iv)                              if to the Swingline Lender, to Wells Fargo,
600 S. 4th Street, 9th Floor, Minneapolis, MN 55415, Attention: Kirby D. Wilson
(E-mail: kirby.d.wilson@wellsfargo.com), with a copy to Wells Fargo Bank, 10
South Wacker Drive, Chicago, IL 60606, Attention: Craig Koshkarian (Email:
koshk@wellsfargo.com); or

 

(v)                                 if to any other Lender, to it at its address
(or telecopy number or email address) set forth in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile or email shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through Electronic Systems (other than email), to
the extent provided in paragraph (b) below, shall be effective as provided in
said paragraph (b).

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by using
other Electronic Systems (in addition to email) pursuant to procedures approved
by the Administrative Agent; provided that such other Electronic Systems shall
not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by other electronic communications (in addition
to email) pursuant to procedures approved by it; provided that approval of such
procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received as provided
above, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received on the Business Day notice of and access to
such posting is given to the intended recipient thereof in accordance with the
standard procedures applicable to such Internet or intranet website; provided
that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

 

86

--------------------------------------------------------------------------------



 

(c)                                  Any party hereto may change its address or
telecopy number or email address for notices and other communications hereunder
by notice to the other parties hereto.  All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.

 

(d)                                 Electronic Systems.

 

(i)                                     Each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Bank and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System.  In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower or the other Loan Parties, any Lender, the Issuing Bank or any other
Person or entity for damages of any kind, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through an Electronic
System, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the Issuing Bank or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

SECTION 9.02. Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of

 

87

--------------------------------------------------------------------------------



 

any Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                                 Subject to Section 2.14(b),
Section 2.20(b) and Section 9.02(c), neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (x) to amend Section 2.13(c) or to waive any
obligation of the Borrower to pay interest or Letter of Credit fees at the rate
specified in Section 2.13(c), or (y) to amend or waive any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C
Disbursement or to reduce any fee payable hereunder, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (c) or any other
provision of this Agreement in a manner that would alter the pro rata sharing of
payments required by Section 2.18(b) or (c), without the written consent of each
Lender directly affected thereby, (v) change any of the provisions of this
Section or the definition of “Required Lenders” , “Required Revolving Lenders”,
“Required Term Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender directly affected thereby, (vi) release any Guaranty
unless expressly provided for in Section 5.11 or release any of the Equity
Pledge unless expressly permitted under the terms of this Agreement, without the
written consent of each Lender, or (vii)  change the definition of Consolidated
Leverage Ratio (or any definition of a term used in such term) in a manner which
directly results in a reduction of the Applicable Rate without the written
consent of each Lender affected thereby; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be,  no such agreement shall amend
Section 2.20 without the consent of the Administrative Agent, the Swingline
Lenders and the Issuing Bank as applicable, and no such amendment shall impose
any greater restriction on the assignability of any Lender’s interest under the
Revolving Credit Facility or Term Facility without the written consent of the
Required Revolving Lenders (in the case of the Revolving Credit Facility) and
the written consent of the Required Term Lenders (in the case of the Term
Facility).

 

(c)                                  if the Administrative Agent and the
Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Administrative Agent and the Borrower shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.

 

88

--------------------------------------------------------------------------------



 

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
and documented out of pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
outside counsel for the Administrative Agent, in connection with the syndication
of the credit facilities provided for herein, the preparation and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of (w) one (1) counsel
for the Administrative Agent, (x) one (1) counsel for the other Lenders as a
group, (y) if reasonably necessary, one (1) additional special counsel for
Administrative Agent in each relevant specialty, and (z) in the case of an
actual or perceived conflict of interest, one additional counsel (and, if
applicable, one additional special counsel in each relevant specialty) to the
Lenders so affected, taken as a whole, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during  any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Issuing Bank, each Titled Agent, each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s material obligations hereunder or under any
other Loan Document, if the Borrower or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent

 

89

--------------------------------------------------------------------------------



 

jurisdiction.  This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank or the Swingline Lenders under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Bank or the Swingline Lenders, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lenders in
their capacity as such.

 

(d)                                 To the extent permitted by applicable law,
no party hereto shall assert, and each such party hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this clause (d) shall relieve the
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

 

(e)                                  All amounts due under this Section shall be
payable not later than ten (10) days after demand therefor.

 

SECTION 9.04. Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)                               the Borrower, provided that, the Borrower
shall be deemed to have consented to an assignment unless it shall have objected
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

 

90

--------------------------------------------------------------------------------



 

provided further that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing at the time of such assignment,
any other assignee;

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of any
Commitment or Loans to an assignee that is a Lender (other than a Defaulting
Lender) with a Commitment or Loans immediately prior to giving effect to such
assignment ;

 

(C)                               the Issuing Bank, provided that no consent of
the Issuing Bank shall be required for an assignment of all or any portion of a
Term Commitment or Term Loan; and

 

(D)                               each Swingline Lender, provided that no
consent of the Swingline Lender shall be required for an assignment of all or
any portion of a Term Commitment or Term Loan.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans of any Class, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption or (y) to
the extent applicable, an agreement incorporating an Assignment and Assumption
by reference pursuant to a Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants), together with a
processing and recordation fee of $4,500;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more Credit Contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws;

 

(E)                                Borrower’s failure to consent to an
assignment shall be deemed reasonable if such assignment is to a competitor of
Borrower and no Event of Default exists;

 

(F)                                 each assignment by a Revolving Lender shall
be of a proportionate amount of its Revolving Credit Exposure and undisbursed
Revolving Commitment; and

 

91

--------------------------------------------------------------------------------



 

(G)                               each assignment by a Term Lender prior to the
Term Availability Expiration Date shall be a proportionate amount of its
outstanding Term Loans and undisbursed Term Commitment;

 

(H)                              after giving effect to such assignment, the
amount of the Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $5,000,000 in the case of a Commitment or Revolving Loans or
$1,000,000 in the case of a Term Loan, then such assigning Lender shall assign
the entire amount of its Commitment and the Loans at the time owing to it.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower or any of its Affiliates, or (d) a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of making
or acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the

 

92

--------------------------------------------------------------------------------



 

Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants), the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lenders,
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Institution (a “Participant”), in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) the Lender selling the participation
shall provide Borrower the name of the participant and the amount of such
participation upon request.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under 2.17(g) will be delivered to the Borrower and the Administrative
Agent)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the

 

93

--------------------------------------------------------------------------------



 

Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.19 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and except that, upon request of Borrower, the Lender shall provide
to Borrower the identity of such participant and the amount of its
participation.  The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement and the
other Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other

 

94

--------------------------------------------------------------------------------



 

Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

(b)                                 Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf, or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 9.07. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.20 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.  Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan, and of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such

 

95

--------------------------------------------------------------------------------



 

action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

 

(c)                                  The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees, agents and consultants, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case the
Administrative Agent, the Issuing Bank or such Lender, as applicable, shall, to
the extent not inconsistent with applicable law, use reasonable efforts to
promptly inform the Borrower thereof), (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or
(other than any Ineligible Institution) any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any

 

96

--------------------------------------------------------------------------------



 

actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower or any Loan Party
that is not known to the Administrative Agent, Issuing Bank or such Lender, as
applicable to be subject to a confidentiality agreement with the Borrower or any
Loan Party.  For the purposes of this Section, “Information” means all
information received from the Borrower , any Loan Party or any Subsidiary
relating to the Borrower, any Loan Party or any Subsidiary or its respective
businesses (including without limitation the identities of their venture
partners), other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower and other than information set forth in this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13. Material Non-Public Information.

 

(a)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(b)                                 ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

SECTION 9.14. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in

 

97

--------------------------------------------------------------------------------



 

respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 9.15. Authorization to Distribute Certain Materials to Public-Siders.

 

(a)                                 The Borrower represents and warrants it will
file this Agreement with the SEC within four Business Days following the
execution of this Agreement and thereafter none of the information in the Loan
Documents will constitute or contain material non-public information within the
meaning of the federal and state securities laws.  Commencing four Business Days
following the execution of this Agreement, to the extent that any of the
executed Loan Documents constitutes at any time material non-public information
within the meaning of the federal and state securities laws after the date
hereof, the Company agrees that it will promptly make such information publicly
available by press release or public filing with the SEC.

 

(b)                                 If the Borrower does not file this Agreement
with the SEC within four Business Days following the execution of this
Agreement, then the Borrower hereby authorizes the Administrative Agent to
distribute the execution version of this Agreement and the Loan Documents to all
Lenders, including their Public-Siders.  The Borrower acknowledges its
understanding that, commencing four Business Days following the execution of
this Agreement, Public-Siders and their firms may be trading in any of the
Parties’ respective securities while in possession of the Loan Documents.

 

SECTION 9.16. Certain ERISA Matters.  Each Lender represents as of the date such
Person became a Lender party hereto, and covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent and its Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that either:

 

(a)                                 such Lender is not using and will not use
Plan Assets in connection with the Loan or the Commitments, or

 

(b)                                 a Department of Labor prohibited transaction
exemptions is available for and all conditions of such PTE are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loan, the Commitments, this Agreement or any other Loan
Documents.

 

Each Lender further represents, warrants and covenants that none of the
Administrative Agent or its Affiliates is a fiduciary with respect to the assets
of such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

SECTION 9.17. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower and each other Loan Party, which information
includes the name and address of the Borrower and each other Loan Party and
other information that will allow such Lender to identify the Borrower and each
other Loan Party in accordance with the Act.  Borrower shall cause each of the
Loan Parties to provide the necessary information required by this Section 9.16.

 

98

--------------------------------------------------------------------------------



 

SECTION 9.18. Amendment and Restatement; No Novation.  This Agreement
constitutes an amendment and restatement of the Existing Agreement effective
from and after the Effective Date.  Upon satisfaction of the conditions
precedent set forth in Section 4.01, this Agreement shall exclusively control
and govern the mutual rights and obligations of the parties hereto with respect
to the Existing Facility, and the Existing Facility shall be superseded by this
Agreement in all respects, in each case, on a prospective basis only.  The
execution and delivery of this Agreement shall not constitute a novation of any
Loans or other Obligations owing to the Lenders or the Administrative Agent, as
applicable, under the Existing Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement.  On the
Effective Date, the credit facilities described in the Existing Agreement shall
be amended, supplemented, modified and restated in their entirety by the
facilities described herein, and all loans, letters of credit and other
obligations of the Borrower outstanding as of such date under the Existing
Agreement, as amended, shall be deemed to be Loans, Letters of Credit and
Obligations outstanding under the corresponding facilities described herein,
without any further action by any Person, except that the Administrative Agent
shall make such transfers of funds as are necessary in order that the
outstanding balance of such Loans, together with any Loans funded on the
Effective Date, reflect the respective Commitments and Loans of the Lenders
hereunder.

 

SECTION 9.19. ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                             the application of any
Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any party hereto
that is an EEA Financial Institution; and

 

(b)                                             the effects of any Bail-In
Action on any such liability, including, if applicable:

 

(c)                                              a reduction in full or in part
or cancellation of any such liability;(d)                         a conversion
of all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent entity, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or

 

(e)                                              the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority. 

 

SECTION 9.20. No Fiduciary Duty, etc. 

 

(a)                                             The Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to the Borrower with
respect to the Loan Documents and the transactions contemplated herein and
therein and not as a financial advisor or a fiduciary to, or an agent of, the
Borrower or any other person.  The Borrower agrees that it will not assert any
claim against any Credit Party based on an alleged breach of fiduciary duty by
such Credit Party in connection with this Agreement and the transactions
contemplated hereby.  Additionally, the Borrower acknowledges and agrees that no
Credit Party is advising the Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction.  The Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Credit
Parties shall have no responsibility or liability to the Borrower with respect
thereto.

 

(b)                                             The Borrower further
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
each Credit Party, together with its Affiliates, is a full service securities or
banking firm engaged in securities trading and brokerage activities as well as
providing investment banking and other financial services.

 

99

--------------------------------------------------------------------------------



 

In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which it may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

(c)                                              In addition, the Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
each Credit Party and its affiliates may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which the Borrower or its Subsidiaries may have
conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies.  The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

 

[Remainder of Page Intentionally Left Blank]

 

100

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

BCI IV OPERATING PARTNERSHIP LP,

 

a Delaware limited partnership

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

[BCI IV Operating Partnership LP — First Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

 

 

 

 

 

 

By

/s/ CRAIG V. KOSHKARIAN

 

 

Name:

Craig V. Koshkarian

 

 

Title:

Vice President

 

 

 

[BCI IV Operating Partnership LP — First Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as Syndication Agent and as a Lender

 

 

 

 

 

 

 

By

/s/ ALICIA WAKELY

 

 

Name:

Alicia Wakely

 

 

Title:

Vice Presiden

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as a Revolving Credit
Facility Joint Lead Arranger and Joint Bookrunner and a Term Facility Joint Lead
Arranger and Joint Bookrunner

 

 

 

 

 

 

 

By

/s/ PHILIP BEARDEN

 

 

Name:

Philip Bearden

 

 

Title:

Managing Director

 

 

 

 

[BCI IV Operating Partnership LP — First Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as a Revolving Credit Facility Joint Lead
Arranger Documentation Agent and Lender

 

 

 

 

By

/s/ MATTHEW K. MAINS

 

 

Name:

Matthew K. Mains

 

 

Title:

SVP

 

[BCI IV Operating Partnership LP — First Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as Term Facility Documentation Agent and a Lender

 

 

 

 

 

 

 

By

/s/ RYAN M. DEMPSEY

 

 

Name:

Ryan M. Dempsey

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By

/s/ Susan Wolfe

 

 

Name:

Susan Wolfe

 

 

Title:

AVP

 

[BCI IV Operating Partnership LP — First Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

CONSENT, REAFFIRMATION AND AGREEMENT OF TRUST GUARANTOR

 

The undersigned (the “Trust Guarantor”) (a) acknowledges receipt of the
foregoing First Amended and Restated Credit Agreement (the “Agreement”),
(b) consents to the execution and delivery of the Agreement, and (c) reaffirms
all of its obligations and covenants under that certain Trust Guaranty, dated as
of September 18, 2017 (as amended, restated, modified, supplemented or otherwise
replaced from time to time, the “Trust Guaranty”), as increased by the
Agreement, and agrees that none of its obligations and covenants under the Trust
Guaranty shall be reduced, impaired or limited by the execution and delivery of
the Agreement.

 

The Trust Guarantor hereby represents and warrants to Administrative Agent and
Lenders that: (a) the Trust Guarantor has duly executed, delivered and
authorized this Consent, Reaffirmation, and Agreement of Guarantor (this
“Consent”); (b) the Trust Guarantor has obtained all necessary consents, if any,
required in connection with the execution, delivery and performance of this
Consent and the transactions contemplated hereby; (c) the execution, delivery
and performance of this Consent and the transactions contemplated hereby do not
violate the Trust Guarantor’s organizational documents, if any, or any contract
to which is a party, and (d) no Default or event, omission or failure of
condition which would constitute a Default after notice or passage of time, or
both exists under the Trust Guaranty and that all representations and warranties
in the Trust Guaranty remain true and correct in all material respects (except
to the extent qualified by materiality, in which case such representations and
warranties shall be true and correct in all respects) and are deemed remade as
of the date hereof (except with respect to representations and warranties made
as of an expressed date, in which case such representations and warranties shall
be true and correct as of such date).  Further, the Trust Guarantor acknowledges
and agrees that each reference in the Trust Guaranty to the “Credit Agreement”
shall hereafter mean and refer to the Agreement, as the same may be amended,
restated, modified or supplemented from time to time.

 

This Consent may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts, taken
together, shall constitute but one and the same instrument.  This Consent may be
executed by each party on separate copies, which copies, when combined so as to
include the signatures of all parties, shall constitute a single counterpart of
the Consent.  Any party delivering an executed counterpart of this Consent by
electronic transmission shall also deliver an original executed counterpart, but
the failure to do so shall not affect the validity, enforceability, or binding
effect of this Consent.

 

This Consent shall be governed by and construed and interpreted in accordance
with the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

 

Dated as of February 21, 2019.

 

[CONTINUED ON FOLLOWING PAGE.]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Trust Guarantor has caused this Consent to be duly executed
and delivered by its authorized officer as of the day and year first above
written.

 

 

 

TRUST GUARANTOR:

 

 

 

 

 

BLACK CREEK INDUSTRIAL REIT IV INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

Trust Guarantor Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

CONSENT, REAFFIRMATION AND AGREEMENT OF SUBSIDIARY GUARANTORS

 

Each of the undersigned (collectively, the “Subsidiary Guarantors”)
(a) acknowledges receipt of the foregoing First Amended and Restated Credit
Agreement (the “Agreement”), (b) consents to the execution and delivery of the
Agreement, and (c) reaffirms all of its obligations and covenants under that
certain Subsidiary Guaranty, dated as of February 28, 2018 (as amended,
restated, modified, supplemented or otherwise replaced from time to time, the
“Subsidiary Guaranty”), as increased by the Agreement, and agrees that none of
its obligations and covenants under the Subsidiary Guaranty shall be reduced or
limited by the execution and delivery of the Agreement.

 

Each of the Subsidiary Guarantors hereby represents and warrants to
Administrative Agent that: (a) it has duly executed, delivered and authorized
this Consent, Reaffirmation, and Agreement of Subsidiary Guarantors (this
“Consent”); (b) it has obtained all necessary consents, if any, required in
connection with the execution, delivery and performance of this Consent and the
transactions contemplated hereby; (c) the execution, delivery and performance of
this Consent and the transactions contemplated hereby do not violate such
Subsidiary Guarantor’s organizational documents, if any, or any contract to
which is a party, and (d) no Default or event, omission or failure of condition
which would constitute a Default after notice or passage of time, or both exists
under the Subsidiary Guaranty and that all representations and warranties in the
Subsidiary Guaranty remain true and correct in all material respects (except to
the extent qualified by materiality, in which case such representations and
warranties shall be true and correct in all respects) and are deemed remade as
of the date hereof (except with respect to representations and warranties made
as of an expressed date, in which case such representations and warranties shall
be true and correct as of such date).  Further, the Subsidiary Guarantors
acknowledge and agree that each reference in the Subsidiary Guaranty to the
“Credit Agreement” shall hereafter mean and refer to the Agreement, as the same
may be amended, restated, modified or supplemented from time to time.

 

This Consent may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts, taken
together, shall constitute but one and the same instrument.  This Consent may be
executed by each party on separate copies, which copies, when combined so as to
include the signatures of all parties, shall constitute a single counterpart of
the Consent.  Any party delivering an executed counterpart of this Consent by
electronic transmission shall also deliver an original executed counterpart, but
the failure to do so shall not affect the validity, enforceability, or binding
effect of this Consent.

 

This Consent shall be governed by and construed and interpreted in accordance
with the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

 

Dated as of February 21, 2019.

 

[CONTINUED ON FOLLOWING PAGE.]

 

Subsidiary Guarantor Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

SUBSIDIARY GUARANTORS:

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

BCI IV ONTARIO IC LP,

 

a Delaware limited partnership

 

 

 

By: BCI IV Ontario IC GP LLC,

 

a Delaware limited liability company, its general partner

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

 

 

 

 

 

BCI IV GOTHARD IC LP,

 

a Delaware limited partnership

 

 

 

By: BCI IV Gothard IC GP LLC,

 

a Delaware limited liability company, its general partner

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

Subsidiary Guarantor Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

 

SUBSIDIARY GUARANTORS CONT.:

 

 

 

 

 

BCI IV MEDLEY IC LLC,

 

a Delaware limited liability company

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

 

 

 

BCI IV ONTARIO DC LP,

 

a Delaware limited partnership

 

 

 

By: BCI IV Ontario DC GP LLC,

 

a Delaware limited liability company, its general partner

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

Subsidiary Guarantor Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

 

SUBSIDIARY GUARANTORS CONT.:

 

 

 

 

 

BCI IV PARK 429 LOGISTICS CENTER LLC,

 

a Delaware limited liability company

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

 

 

 

 

 

BCI IV PESCADERO DC LP,

 

a Delaware limited partnership

 

 

 

By: BCI IV Pescadero DC GP LLC,

 

a Delaware limited liability company, its general partner

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

Subsidiary Guarantor Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

 

SUBSIDIARY GUARANTORS CONT.:

 

 

 

 

 

BCI IV MIDWAY IC LLC,

 

a Delaware limited liability company

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

 

 

 

 

 

BCI IV EXECUTIVE AIRPORT DC LLC,

 

a Delaware limited liability company

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

Subsidiary Guarantor Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

 

SUBSIDIARY GUARANTORS CONT.:

 

 

 

 

 

BCI IV IRON RUN DC LLC,

 

a Delaware limited liability company

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

 

 

 

BCI IV ELGIN DC LLC,

 

a Delaware limited liability company

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

Subsidiary Guarantor Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

 

SUBSIDIARY GUARANTORS CONT.:

 

 

 

 

 

BCI IV AIRPORT IC LP,

 

a Delaware limited partnership

 

 

 

By: BCI IV Airport IC GP LLC,

 

a Delaware limited liability company, its general partner

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

 

 

 

BCI IV FONTANA DC LP,

 

a Delaware limited partnership

 

 

 

By: BCI IV Fontana DC GP LLC,

 

a Delaware limited liability company, its general partner

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

Subsidiary Guarantor Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

 

SUBSIDIARY GUARANTORS CONT.:

 

 

 

 

 

BCI IV ADDISON DC II LLC,

 

a Delaware limited liability company

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

 

 

 

BCI IV KELLY TRADE CENTER LP,

 

a Delaware limited partnership

 

 

 

By: BCI IV Kelly Trade Center GP LLC,

 

a Delaware limited liability company, its general partner

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

Subsidiary Guarantor Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

 

SUBSIDIARY GUARANTORS CONT.:

 

 

 

 

 

BCI IV 7A DC LLC,

 

a Delaware limited liability company

 

 

 

By: BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By: Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

[END OF SIGNATURE PAGES]

 

Subsidiary Guarantor Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

CONSENT, REAFFIRMATION AND AGREEMENT OF PLEDGOR

 

The undersigned (the “Pledgor”) (a) acknowledges receipt of the foregoing First
Amended and Restated Credit Agreement (the “Agreement”), (b) consents to the
execution and delivery of the Agreement, and (c) reaffirms all of its
obligations and covenants under that certain Pledge Agreement, dated as of
February 28, 2018 (as amended, restated, modified, supplemented or otherwise
replaced from time to time, the “Pledge Agreement”), as increased by the
Agreement, and agrees that none of its obligations and covenants under the
Pledge Agreement shall be reduced, impaired or limited by the execution and
delivery of the Agreement.

 

The Pledgor hereby represents and warrants to Administrative Agent and Lenders
that: (a) the Pledgor has duly executed, delivered and authorized this Consent,
Reaffirmation, and Agreement of Pledgor (this “Consent”); (b) the Pledgor has
obtained all necessary consents, if any, required in connection with the
execution, delivery and performance of this Consent and the transactions
contemplated hereby; (c) the execution, delivery and performance of this Consent
and the transactions contemplated hereby do not violate the Pledgor’s
organizational documents, if any, or any contract to which is a party, and
(d) no Default or event, omission or failure of condition which would constitute
a Default after notice or passage of time, or both exists under the Pledge
Agreement and that all representations and warranties in the Pledge Agreement
remain true and correct in all material respects (except to the extent qualified
by materiality, in which case such representations and warranties shall be true
and correct in all respects) and are deemed remade as of the date hereof (except
with respect to representations and warranties made as of an expressed date, in
which case such representations and warranties shall be true and correct as of
such date).  Further, the Pledgor acknowledges and agrees that each reference in
the Pledge Agreement to the “Credit Agreement” shall hereafter mean and refer to
the Agreement, as the same may be amended, restated, modified or supplemented
from time to time.

 

This Consent may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts, taken
together, shall constitute but one and the same instrument.  This Consent may be
executed by each party on separate copies, which copies, when combined so as to
include the signatures of all parties, shall constitute a single counterpart of
the Consent.  Any party delivering an executed counterpart of this Consent by
electronic transmission shall also deliver an original executed counterpart, but
the failure to do so shall not affect the validity, enforceability, or binding
effect of this Consent.

 

This Consent shall be governed by and construed and interpreted in accordance
with the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

 

Dated as of February 21, 2019.

 

[CONTINUED ON FOLLOWING PAGE.]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Pledgor has caused this Consent to be duly executed and
delivered by its authorized officer as of the day and year first above written.

 

PLEDGOR:

 

 

 

 

BCI IV OPERATING PARTNERSHIP LP,

 

a Delaware limited partnership

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

 

 

 

BCI IV ONTARIO IC GP LLC,

 

a Delaware limited liability company

 

 

 

By:

BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------



 

 

PLEDGORS CONT.:

 

 

 

 

 

BCI IV GOTHARD IC GP LLC,

 

a Delaware limited liability company

 

 

 

By:

BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

 

 

 

BCI IV ONTARIO DC GP LLC,

 

a Delaware limited liability company

 

 

 

By:

BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

Pledgor Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

 

PLEDGORS CONT.:

 

 

 

 

 

BCI IV PESCADERO DC GP LLC,

 

a Delaware limited liability company

 

 

 

By:

BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

 

 

 

BCI IV AIRPORT IC GP LLC,

 

a Delaware limited liability company

 

 

 

By:

BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

Pledgor Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

 

PLEDGORS CONT.:

 

 

 

 

 

BCI IV FONTANA DC GP LLC,

 

a Delaware limited liability company

 

 

 

By:

BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

 

 

 

BCI IV KELLY TRADE CENTER GP LLC,

 

a Delaware limited liability company

 

 

 

By:

BCI IV Operating Partnership LP,

 

a Delaware limited partnership, its sole member

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

[END OF SIGNATURE PAGES]

 

Pledgor Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

CONSENT, REAFFIRMATION AND AGREEMENT OF SUBORDINATING PARTIES

 

The undersigned (collectively, the “Subordinating Parties”) (a) acknowledges
receipt of the foregoing First Amended and Restated Credit Agreement (the
“Agreement”), (b) consents to the execution and delivery of the Agreement, and
(c) reaffirms all of its obligations and covenants under that certain
Subordination Agreement, dated as of September 18, 2017 (as amended, restated,
modified, supplemented or otherwise replaced from time to time, the
“Subordination Agreement”), as increased by the Agreement, and agrees that none
of its obligations and covenants under the Subordination Agreement shall be
reduced, impaired or limited by the execution and delivery of the Agreement.

 

The Subordinating Parties (and, by its signature below, Administrative Agent)
acknowledge and agree that each reference in the Subordination Agreement to the
“Expense Support Agreement” shall mean and refer to that certain Second Amended
and Restated Expense Support Agreement, dated as of January 1, 2019, by and
among the Subordinating Parties, including any extensions of the term of such
agreement or any similar amendments to such agreement or any similar replacement
or successor agreements.

 

The Subordinating Parties hereby represent and warrant to Administrative Agent
and Lenders that: (a) the Subordinating Parties have duly executed, delivered
and authorized this Consent, Reaffirmation, and Agreement of Subordinating
Parties (this “Consent”); (b) the Subordinating Parties have obtained all
necessary consents, if any, required in connection with the execution, delivery
and performance of this Consent and the transactions contemplated hereby;
(c) the execution, delivery and performance of this Consent and the transactions
contemplated hereby do not violate any Subordinating Party’s organizational
documents, if any, or any contract to which is a party, and (d) no Default or
event, omission or failure of condition which would constitute a Default after
notice or passage of time, or both exists under the Subordination Agreement and
that all representations and warranties in the Subordination Agreement remain
true and correct in all material respects (except to the extent qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects) and are deemed remade as of the date hereof (except
with respect to representations and warranties made as of an expressed date, in
which case such representations and warranties shall be true and correct as of
such date).  Further, the Subordinating Parties acknowledge and agree that each
reference in the Subordination Agreement to the “Credit Agreement” shall
hereafter mean and refer to the Agreement, as the same may be amended, restated,
modified or supplemented from time to time.

 

This Consent may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts, taken
together, shall constitute but one and the same instrument.  This Consent may be
executed by each party on separate copies, which copies, when combined so as to
include the signatures of all parties, shall constitute a single counterpart of
the Consent.  Any party delivering an executed counterpart of this Consent by
electronic transmission shall also deliver an original executed counterpart, but
the failure to do so shall not affect the validity, enforceability, or binding
effect of this Consent.

 

--------------------------------------------------------------------------------



 

This Consent shall be governed by and construed and interpreted in accordance
with the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

 

Dated as of February 21, 2019.

 

[CONTINUED ON FOLLOWING PAGE.]

 

Subordinating Parties’ Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

BLACK CREEK INDUSTRIAL REIT IV INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

 

 

 

BCI IV OPERATING PARTNERSHIP LP,

 

a Delaware limited partnership

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

a Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ SCOTT SEAGER

 

Name:

Scott Seager

 

Title:

Senior Vice President, Debt Capital Markets and Treasury

 

 

 

 

 

BCI IV ADVISORS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

BCI IV ADVISORS GROUP LLC, a Delaware limited liability company, its sole member

 

 

 

 

 

 

By:

/s/ JAMES R. MULVIHILL

 

 

Name:

James R. Mulvihill

 

 

Title:

Manager

 

Subordinating Parties’ Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------



 

 

ACKNOWLEDGED AND AGREED:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By

/s/ CRAIG V. KOSHKARIAN

 

 

Name:

Craig V. Koshkarian

 

 

Title:

Vice President

 

Administrative Agent’s Acknowledgment to Subordinating Parties’ Consent

 

--------------------------------------------------------------------------------